             Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 1 of 94



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------- X
                                                            :
STRUCTURED ASSET SALES, LLC,                                :
                                                            :
               Plaintiff,                                   : Index No. 1:20-cv-4329
                                                            :
            v.                                              :
                                                            : COMPLAINT
EDWARD CHRISTOPHER SHEERAN p/k/a/                           :
ED SHEERAN, SONY/ATV MUSIC                                  :
PUBLISHING, LLC, ATLANTIC                                   :
RECORDING CORPORATION d/b/a                                 :
ATLANTIC RECORDS, BDI MUSIC LTD.,                           :
BUCKS MUSIC GROUP LTD., THE
ROYALTY NETWORK, INC., DAVID PLATZ :
MUSIC (USA) INC., AMY WADGE, JAKE                           :
GOSLING, MARK “SPIKE” STENT, STONE                          :
DIAMOND MUSIC CORP., CHEWIETOURS :
LP, EMI MUSIC PUBLISHING, SONY                              :
MUSIC ENTERTAINMENT INC., SONY                              :
CORPORATION OF AMERICA, SONY                                :
CORPORATION, ANSCHUTZ
ENTERTAINMENT GROUP, INC., and DOES :
1 THROUGH 10,                                               :
                                                            :
               Defendants,                                  :
----------------------------------------------------------- X

                                         INTRODUCTION

       1.      This is an action for willful copyright infringement by Structured Asset Sales,

LLC, (“SAS”), an owner of the rights to the musical composition of the #1 international hit song

“Let’s Get It On.” The “Let’s Get It On” musical composition was written and produced by

professional songwriters Edward Townsend Jr. and Marvin Gaye Jr. in 1973, and registered with

the United States Copyright Office. Defendant Edward Christopher Sheeran (“Sheeran”), the

credited purported writer of the #1 2014-2015 and present international hit song “Thinking Out

Loud,” along with the other Defendants, copied and exploited, without authorization or credit,

the “Let’s Get It On” musical composition, to the detriment of SAS.
            Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 2 of 94



       2.     It is also an action for breach of contract, duty of good faith and duty of trust

against Defendants Sony/ATV Music Publishing (“SATV”) and Stone Diamond Music Corp.

(“Stone Diamond”), for all of the following acts and omissions:

              a.      failing, and later refusing, to file one or more applications with the United

                      States Copyright Office for protection of the composition, using sound

                      recordings of the composition as deposit copies once permitted to do so,

                      which would have increased the scope of rights in the “Let’s Get It On”

                      musical composition, and which would have inured to the benefit of the

                      beneficial owners of the “Let’s Get It On” musical composition, including

                      but not limited to SAS;

              b.      failing to require the parties responsible for the creation, recording and

                      distribution of “Thinking Out Loud” to enter into a license with the

                      owners of the “Let’s Get It On” musical composition as a precondition to

                      the release of “Thinking Out Loud”;

              c.      knowingly deciding to allow the release of “Thinking Out Loud,” without

                      taking any steps to protect the rights of the beneficial owners of the “Let’s

                      Get It On” musical composition;

              d.      failing to bring one or more legal actions for copyright infringement in the

                      United States against the parties responsible for the creation, recording

                      and distribution of “Thinking Out Loud,” which would have inured to the

                      benefit of the beneficial owners of the “Let’s Get It On” musical

                      composition, including but not limited to SAS;

              e.      failing to bring one or more legal actions for copyright infringement in the



                                                2
              Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 3 of 94



                         United Kingdom (which is not constrained by the “deposit copy” rules of

                         the United States Copyright Office), covering all of the members of the

                         European Union, and in other jurisdictions outside of the United States,

                         against the parties responsible for the creation, recording and distribution

                         of “Thinking Out Loud,” which would have inured to the benefit of the

                         beneficial owners of the “Let’s Get It On” musical composition, including

                         but not limited to SAS; and

                 f.      deciding, upon information and belief, to put the interests of those who

                         would benefit from the release of “Thinking Out Loud,” including

                         Sony/ATV and the balance of the Defendants, ahead of the beneficial

                         owners of “Let’s Get It On,” including but not limited to SAS.1

        3.       By their failure to take the foregoing steps and others to enhance protection for

“Let’s Get It On” and collect licensing fees or copyright infringement damages from those

responsible for “Thinking Out Loud,” Sony/ATV and Stone Diamond breached one or more

contracts of which SAS is a beneficiary, by, inter alia, violating the duty of good faith and fair

dealing inherent in every contract, as well as the duty of trust that they owed to SAS.

        4.       Sony/ATV (and to the extent applicable, Stone Diamond, EMI Music Publishing,

Sony Music Entertainment Inc. (“Sony Music”), Sony Corporation of America and Sony

Corporation) in particular had a conflict of interest between its obligations to SAS, as successor

to “Let’s Get It On” songwriter Ed Townsend, and to its own self-interest in supporting the

highly-lucrative career of Defendant Sheeran. Rather than enhancing the protection for, and

enforcing the rights of the owners of, the “Let’s Get It On” musical composition, they chose to


1
 The Stone Diamond entity may have suffered by this decision as well, but as Stone Diamond is wholly-owned by
one or more of the Sony defendants this is merely academic.

                                                      3
             Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 4 of 94



act in support of Sheeran’s career, which represents over $100 million in revenues to date. By

choosing its own interests over those of the owners of “Let’s Get It On,” Sony/ATV violated its

contractual duties arising under the administration agreements, and engaged in waste of the

“Let’s Get It On” musical composition that it was entrusted to protect, monetize and exploit.

        5.      Separately, Stone Diamond – part of the Sony Corporation family of companies –

failed to live up to its role as publisher of “Let’s Get It On” and failed to live up to its obligations

to SAS, as successor to songwriter Townsend, entitling SAS to any additional damages arising

from the unjust enrichment of Stone Diamond and its successors and/or assigns.

        6.      This case is brought by SAS, a Limited Liability Company based in Los Angeles,

California, which invests in and owns rights to thousands of songs and musical compositions and

is owned by David Pullman, who is its Founder, Chairman and CEO, as well as the principal of

The Pullman Group, LLC, the creator of all Pullman Bonds, including the world famous

financial landmark $55 million transaction rated single-A level by multiple ratings agencies

Pullman Bond for David Bowie, and Pullman Bond series for the Motown Hit Machine, Holland

Dozier Holland, R & B Royalty, Ashford & Simpson, The Godfather of Soul, James Brown and

The Isley Brothers, among others. See www.pullmanbonds.com . SAS is a beneficial owner of

one-third of all of the copyright rights of Townsend in all of his catalog of works, including

“Let’s Get It On.”

        7.      SAS brings this action for Defendants’ infringement of the copyright in the

composition of “Let’s Get It On,” and for all damages arising from that infringement, based on

100% of the ownership of that composition, including 100% of the publishers’ share and the

writers’ share of those rights, less any percentage of rights that are adjudicated in the pending

action captioned Griffin v. Sheeran, No. 1:17-cv-05221 (S.D.N.Y. July 11, 2017) on behalf of the



                                                   4
               Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 5 of 94



plaintiffs and against the defendants in that case. 2 SAS’s claims are supported by the expert

analyses of Music Professor Dr. John Covach, of the Eastman School of Music, University

of Rochester College Music Department and University of Rochester Institute for Popular

Music, and Music Professor Dr. Walter Everett of the University of Michigan, Ann Arbor,

whose reports are attached hereto and incorporated herein as Exhibits A and B. SAS claims are

further supported by the expert analysis of Music Licensing Expert Daniel Rubin, Esq., of

Sample Clearance Limited, whose report is attached hereto and incorporated herein as Exhibit

C.

         8.       The “Let’s Get It On” musical composition was written and produced by

Townsend and Gaye in 1973, and is the subject of three copyright registrations, two of which

were filed in 1973 and renewed in 2000, and one of which was filed in 2020. In accordance with

the strict regulations of the U.S. Copyright Office at the time, which prohibited the submission of

sound recordings as deposit copies for musical compositions, the 1973 registrations used the

“lead sheet” sheet music as deposit copies. The 2020 registration, by contrast, used a sound

recording of the 1973 original #1 Billboard hit recording of “Thinking Out Loud” as its deposit

copy, following decisions of first impression by the Ninth Circuit Court of Appeals 3 and the

United States District Court for the Southern District of New York, 4 both of which held that the

scope of copyright protection afforded musical compositions for which sheet music is submitted

as deposit copy is limited to the elements of the composition reflected in that sheet music.

         9.       “Thinking Out Loud” copies various elements of “Let’s Get It On,” including but



2
  Plaintiffs in that case brought their first action against the defendants in that case on August 9, 2016. Griffin v.
Sheeran, No. 1:16-cv-06309. For purposes of calculating the statute of limitations, the claims in the present case
relate back to no later than that initial filing date.
3
  Opinion en Banc, Skidmore v. Zeppelin, No. 16-56057, No. 16-56287, 952 F.3d 1051 (9th Cir. Mar. 9, 2020).
4
  Opinion & Order on Defendants’ First Motion in Limine, Griffin v. Sheeran, 17 Civ. 5221 (LLS) (S.D.N.Y. Mar.
24, 2020)

                                                           5
             Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 6 of 94



not limited to the melody, rhythms, harmonies, drums, bass line, backing chorus, tempo,

syncopation and looping. Plaintiff brings this action for copyright infringement under 17 U.S.C.

§101, 501 et seq., arising from the Defendants’ unauthorized reproduction,

distribution and/or public performance of the infringing composition.

       10.     As a result, every copy of each of the various versions of Sheeran’s recording of

“Thinking Out Loud” infringe the musical composition “Let’s Get It On,” as do any downloads,

streams or music videos of “Thinking Out Loud.”

       11.     Likewise, every time Sheeran performed or performs “Thinking Out Loud” in

concert, he has infringed the copyright in the musical composition “Let’s Get It On.” Upon

information and belief, including www.setlist.fm, Sheeran has performed “Thinking Out Loud”

at least 455 times since 2014.

       12.     Indeed on January 15, 2020, the Honorable Louis L. Stanton, United States

District Judge, ruled that if “Thinking Out Loud” is an infringement of “Let’s Get It On,” then

Ed Sheeran’s performances of “Thinking Out Loud” in concert were not licensed by ASCAP or

BMI, and were therefore infringing public performances under the Copyright Act:

         BMI’s and ASCAP’s blanket licenses conveyed to licensees the authors’ rights
         to perform their songs. They did not convey the consent of any author to play
         music which infringes his songs. And the licenses do not transform an
         infringing work into one that “could not, as a matter of law, be infringing.”
Opinion & Order, Structured Asset Sales, LLC v. Sheeran, 18 Civ. 5839 (LLS) (Jan. 15, 2020).

                                       JURISDICTION

       13.     The Court has subject matter jurisdiction under 28 U.S.C. § 1338(a) because this

action arises under the Copyright Act of 1976, 17 U.S.C. § 101, et. seq. Federal Courts have

exclusive jurisdiction over such claims pursuant to 28 U.S.C. § 1331.

       14.     This Court has personal jurisdiction over the enumerated Defendants because they


                                                6
              Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 7 of 94



have directed their activities and marketing of the infringing work to New York residents, and

New York residents are able to purchase, download, and stream the infringing compositions and

recordings.

        15.     Defendants have engaged in systematic and continuous business activities relating

to the infringing work. As such, the Defendants have engaged in continuing business activities in

the instant jurisdiction.

        16.     The instant Defendants are, at a minimum, constructively aware of their

continuous and substantial commercial interactions with New York residents.

        17.     Defendant Sheeran has performed, and he and the other Defendants have

authorized, organized, and promoted performances of the infringing work numerous times in

New York.

        18.     The Defendants have generated touring and recording revenues from the

unauthorized and unlawful exploitation of the infringing work, including receiving substantial

revenue from such exploitation in New York. They have advertised the infringing work to New

York residents.

        19.     The Defendants, individually and collectively, have generated substantial revenue

from the exploitation of the infringing work in New York.

        20.     New York has a considerable interest in adjudicating disputes wherein New York

residents are the target of the harm resulting from exploitation of the infringing work.

        21.     Sheeran is a resident and has spent substantial time, including time spent while

engaged in copyright infringement, in Los Angeles, California, while working on the album

which included “Thinking Out Loud.”

        22.     Venue is proper in this Judicial District pursuant to 28 U.S.C §1391(b), §1391(c),



                                                 7
             Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 8 of 94



and §1400(a), respectively, because the corporate Defendants maintain offices in and are subject

to personal jurisdiction in this Judicial District and have committed unlawful acts of

infringement in this Judicial District.

                                             PARTIES

       23.     The Plaintiff in this case is a limited liability company owned by its founder,

chairman and CEO David Pullman, based in Los Angeles. It is the owner of one third of the

estate assets of Mr. Townsend Jr. Mr. Townsend Jr. died intestate in 2003 and his estate was

divided one third to each of his children. One of his children, Clef Michael Townsend, sold his

entire share and right in the estate to SAS. That interest was put up for sale by Clef Michael

Townsend, and the sale was approved by the probate court in California. Mr. Ed Townsend Jr.

was the co-writer of the lyrics of “Let’s Get It On” and creator of its musical composition.

Plaintiff, with the other heirs of Mr. Townsend Jr., are engaged, among other things, in

conducting the business of music publishing and otherwise commercially exploiting the musical

composition copyrights of the music of Mr. Townsend Jr. They are either the legal owner of the

copyrights or the beneficial owner of the copyright since they share in the proceeds of

exploitation of the copyright.

       24.     Upon reasonable information and belief, Defendant Edward Sheeran is a

musician, singer, songwriter, and producer living in the United Kingdom who does business in

New York, individually, and under his company, Gingerbread Man Records. Sheeran was

nominated for a Grammy Award for Best Record, Best Performance, and Song of the Year in

2016 for “Thinking Out Loud.” He has numerous other awards such as British artist of the year

in 2015, Album of the Year in 2015 from BRIT Awards, and Best Male Artist in 2016 from

People’s Choice Award. Sheeran conducts systematic and continuous business in New York


                                                 8
             Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 9 of 94



including, but not limited to, public performances, and selling albums and merchandise to the

citizens of New York. The Defendant, Edward Sheeran has reproduced, distributed, and publicly

performed the infringing work and sound recording and/or authorized its reproduction,

distribution and public performance. During 2014 through 2018 tours, Sheeran performed

“Thinking Out Loud” approximately 146 times in the United States, and 455 times worldwide.

       25.     Upon reasonable information and belief, Sony/ATV Music Publishing, LLC is a

Delaware limited liability corporation with its principal place of business in New York, New

York. Upon reasonable information and belief, Sony/ATV is the music publisher for “Thinking

Out Loud” and administers “Let’s Get It On” on a worldwide basis. Sony/ATV has generated

substantial revenue from the exploitation of the infringing work. It is in a unique position to have

known about and/or participated in the exploitation of either or both works. Its conflicting

position made it impossible for it correct the problem.

       26.     Upon reasonable information and belief, Atlantic Recording Company d/b/a

Atlantic Records is a Delaware corporation with its principal place of business in New

York. Atlantic Records is owned by Warner Music Group Corporation, which also has its

principal place of business in New York. Atlantic Records is responsible for the production,

manufacture, distribution, marketing, sale and promotion of “Thinking Out Loud” in the United

States. Warner Music Group Corporation recently announced plans to move forward with an

Initial Public Offering. In its February 6, 2020 filing with the Securities and Exchange

Commission, the company repeatedly touted the contributions of Defendant Sheeran to the

company:

         Our Recorded Music business, home to superstar recording artists such as Ed
         Sheeran, Bruno Mars and Cardi B, generated $3.840 billion of revenue in
         fiscal 2019, representing 86% of total revenues. Our Music Publishing
         business, which includes esteemed songwriters such as Twenty One Pilots,

                                                 9
             Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 10 of 94



        Lizzo and Katy Perry, generated $643 million of revenue in fiscal 2019,
        representing 14% of total revenues. We benefit from the scale of our global
        platform and our local focus.
        ….
        Our Recorded Music business includes music from:
        • Global superstars such as Ed Sheeran, Bruno Mars, Michael Bublé, Cardi B,
        Kelly Clarkson, Coldplay, David Guetta, Dua Lipa, Neil Young, Prince, Pink
        Floyd, David Bowie, Phil Collins, Fleetwood Mac, Tom Petty and The Smiths.
        ….
        The overall increase in Recorded Music revenue was driven by increases in
        digital revenue and artist services and expanded-rights revenue partially offset
        by decreases in physical and licensing revenue. Digital revenue increased by
        $70 million as a result of the continued growth in streaming services and
        strength of releases, which includes new releases from TWICE and Coldplay
        as well as carryover success from Ed Sheeran and Lizzo.
        ….
        The overall increase in Recorded Music revenue was driven by increases in
        digital revenue and artist services and expanded-rights revenue, partially offset
        by decreases in physical revenue and licensing revenue. Digital revenue
        increased by $324 million as a result of the continued growth in streaming
        services and a strong release schedule including top seller Meek Mill and
        carryover success from Ed Sheeran, The Greatest Showman and Cardi B as
        well as the adoption of ASC 606.
Available at

https://www.sec.gov/Archives/edgar/data/1319161/000119312520026877/d805716ds1.htm.

       27.     Upon reasonable information and belief, BDi Music Ltd. (“BDi”) is a music

publishing company organized under the laws of the United Kingdom, and whose songwriters

include Defendant Amy Wadge (“Wadge”), the co-writer of “Thinking Out Loud.” According to

the BDi website, “BDi is administered by Bucks Music Group on a Worldwide basis.” Upon

reasonable information and belief, BDi is responsible for the publishing of Wadge’s share of

“Thinking Out Loud” in the United States. According to the ASCAP ACE database, the point of

contact for BDi in the United States is The Royalty Network, in New York. According to

Defendants’ counsel, BDi is the copyright owner of “Thinking Out Loud,” and BDi has a

                                               10
             Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 11 of 94



worldwide administration agreement with Defendant Bucks Music Group Ltd. (“Bucks”).

       28.       Upon reasonable information and belief, Bucks Music Group Ltd. is a music

publishing company organized under the laws of the United Kingdom, and which is responsible,

on behalf of BDi, for the administration and publishing of Wadge’s share of “Thinking Out

Loud” in the United States. According to the Bucks website, Bucks has an office in New York.

According to Defendants’ counsel, Bucks has a subpublishing agreement with Defendant DPMI,

through which DPMI has the right to administer “Thinking out Loud” in the United States.

       29.       Upon reasonable information and belief, The Royalty Network, Inc. (“TRNI”) is a

corporation organized under the laws of the State of New York, with offices located at 224 W

30th St., Room 1007, New York, New York 10001-1077. According to the ASCAP ACE

Database, TRNI is the point of contact for BDi in the United States. The TRNI website indicates

that Bucks Music Group is among its catalogs, and that “Thinking Out Loud” is among the

works for which it has the authority to grant licenses. According to Defendants’ counsel, DPMI

has contracted with TRNI to administer certain songs, including “Thinking Out Loud,” in the

United States.

       30.       Upon reasonable information and belief, David Platz Music (USA) Inc. is a

corporation organized under the laws of the State of New York, with offices located at 224 W

30th St., Room 1007, New York, New York 10001-1077. According to Defendants’ counsel,

DPMI has contracted with TRNI to administer certain songs, including “Thinking Out Loud,” in

the United States.

       31.       Amy Wadge is the co-writer (with Sheeran) of “Thinking Out Loud.” Upon

reasonable information and belief, Wadge is a citizen of the United Kingdom. Upon further

reasonable information and belief, Wadge collects, and directs others to collect for her, millions



                                                11
              Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 12 of 94



of dollars each year generated from musical compositions and recordings in the United States to

which she holds rights, including “Thinking Out Loud.” Upon further reasonable information

and belief, Wadge is a member of PRS For Music (“PRS”), the UK-based performing rights

society, and has registered her musical compositions, including “Thinking Out Loud” with PRS.

Upon further reasonable information and belief, Wadge has affirmatively selected the American

Society of Composers and Authors (“ASCAP”) to collect revenues on her behalf in the United

States that are generated from the musical compositions to which she holds rights, including

“Thinking Out Loud,” and ASCAP does in fact collect millions of dollars on behalf of Wadge

every year. Upon further reasonable information and belief, Wadge has affirmatively selected

Soundexchange, Inc. (“Soundexchange”) to collect revenues on her behalf in the United States

that are generated from musical recordings to which she holds rights, including “Thinking Out

Loud,” and Soundexchange does in fact collect millions of dollars on behalf of Wadge every

year. Upon further information and belief, Wadge has entered into, and continues to enter into

on a regular and persistent basis, contracts and other sophisticated and high-value business

arrangements with individuals and entities in the United States in general, and this District in

particular.

        32.     Jake Gosling is the producer of “Thinking Out Loud.” Upon reasonable

information and belief, Gosling is a citizen of the United Kingdom. Upon further reasonable

information and belief, Gosling collects, and directs others to collect for him, millions of dollars

each year generated from musical compositions and recordings in the United States to which he

holds rights, including “Thinking Out Loud.” Upon further reasonable information and belief,

Gosling has affirmatively selected Soundexchange to collect revenues on his behalf in the United

States that are generated from musical recordings to which he holds rights, including “Thinking



                                                 12
              Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 13 of 94



Out Loud,” and Soundexchange does in fact collect millions of dollars on behalf of Gosling

every year. Upon further information and belief, Gosling has entered into, and continues to enter

into on a regular and persistent basis, contracts and other sophisticated and high-value business

arrangements with individuals and entities in the United States in general, and this District in

particular.

        33.     Mark “Spike” Stent is credited as the mixer of “Thinking Out Loud.” Upon

reasonable information and belief, Stent is a citizen of the United Kingdom, and divides his work

time between the United Kingdom and Los Angeles, California. Upon further reasonable

information and belief, Stent collects, and directs others to collect for him, millions of dollars

each year generated from musical compositions and recordings in the United States to which he

holds rights, including “Thinking Out Loud.” Upon further reasonable information and belief,

Stent has affirmatively selected Soundexchange to collect revenues on his behalf in the United

States that are generated from musical recordings to which he holds rights, including “Thinking

Out Loud,” and Soundexchange does in fact collect millions of dollars on behalf of Stent every

year. Upon further information and belief, Stent has entered into, and continues to enter into on

a regular and persistent basis, contracts and other sophisticated and high-value business

arrangements with individuals and entities in the United States in general, and this District in

particular.

        34.     Stone Diamond Music Corp. (“Stone Diamond”) is the copyright owner of the

“Let’s Get It On” musical composition. Stone Diamond was one of two original owners of the

composition listed on the 1973 registrations. Upon information and belief, Stone Diamond

purchased the other half of the copyright and publishing rights of original co-owner Cherritown

Music Co. Inc., making Stone Diamond the 100% copyright owner and publisher of the



                                                 13
             Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 14 of 94



composition.

       35.     Upon reasonable information and belief, Chewietours LP is a United Kingdom

entity that collects money on Sheeran’s behalf from music concert performances, and collected

money for concert performances in 2014 through 2018 tours, during which Sheeran performed

“Thinking Out Loud” approximately 146 times in the United States, and 455 times worldwide.

Upon further reasonable information and belief, Chewietours LP is wholly-owned by Sheeran.

       36.     EMI Music Publishing is based in New York, New York, and is now wholly-

owned by Sony/ATV Music Publishing LLC. The ongoing corporate status of EMI Music

Publishing is unknown to Plaintiff at this time, but it is clear that whatever form it now occupies,

both EMI Music Publishing and Stone Diamond are fully encompassed within one or more of

Sony/ATV Music Publishing LLC, Sony Music Entertainment Inc., Sony Corporation of

America and Sony Corporation.

       37.     Sony Music Entertainment Inc. is a Delaware corporation based in New York,

New York, wholly-owned by Sony Corporation of America, and the owner of Sony/ATV Music

Publishing LLC.

       38.     Sony Corporation of America is a New York corporation based in New York,

New York, wholly-owned by Sony Corporation, and the owner of Sony Music Entertainment

Inc.

       39.     Sony Corporation is a Japanese company based in Tokyo, Japan, and the owner of

Sony Corporation of America.

       40.     Anschutz Entertainment Group, Inc. (“AEG”) is a Colorado corporation, with its

principal office at 800 W. Olympic Blvd, Ste. 305, Los Angeles, CA 90015. AEG was the

promoter of Sheeran’s 2014 through 2018 tours, during which Sheeran performed “Thinking Out



                                                 14
             Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 15 of 94



Loud” approximately 146 times in the United States, and 455 times worldwide.

       41.     Plaintiff is ignorant of the true names and capacities, whether individual,

corporate, associate or otherwise, of defendants Does 1 through 10, inclusive. Plaintiff is

informed, believes and thereon alleges that each fictitious defendant was in some way

responsible for, participated in, contributed to the matters and things of which Plaintiff

complains herein, including but not necessarily limited to the creation, recording, distribution or

administration of “Thinking Out Loud,” and in some fashion has legal responsibility therefore.

When the exact nature and identity of such fictitious defendants’ responsibility for, participation

in, and contribution to the matters and things herein alleged is ascertained by Plaintiff, Plaintiff

will seek to amend this Complaint and all proceedings herein to set forth the same.



                                              FACTS

       42.     The musical composition, “Let’s Get It On”, (the “Work”) was written by Marvin

Gaye Jr. (“Gaye”) [the copyright registration lists only Townsend as the author] and Edward

Townsend Jr. (“Townsend”). The composition was registered for copyright in 1973 under

EU422281 and EP314589, and copyright was automatically renewed in 2000 under RE

0000848835 and RE 0000840063. The 1973 copyright registrations used sheet music of the

composition as the deposit copies filed with the United States Copyright Office.

       43.     The composition was registered again on April 14, 2020, using the 1973 original

hit #1 Billboard single sound recording of the composition, performed by Gaye, identified as

TAMLA 54234, as the deposit copy filed with the United States Copyright Office. The 2020

registration received registration number PA0002238083.

       44.     It remains Plaintiff SAS’s view that the scope of the 1973 copyright registrations

for the composition is not limited to the sheet music submitted as deposit copies to the United
                                                 15
              Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 16 of 94



States Copyright Office. With the additional registration of the composition in registration

number PA0002238083, using the hit Billboard #1 single original 1973 sound recording as

deposit copy, there is no question that the scope of protection for the composition includes

everything contained within the sheet music submitted in 1973, and the 1973 “Let’s Get It On”

original hit sound recording, filed and protected as of the year of creation, 1973.

       45.      A recording of the song was later made by Gaye, in 1973. As a co-author of the

Work, Mr. Edward Townsend Jr. co-owned the copyright and shared in the proceeds of the

exploitation of the work, through record sales, public performance, synchronization and other

uses of the Work. Plaintiff SAS is one of the co-owners of the copyright in the Work through its

purchase of all the rights from Clef Michael Townsend, one of the three children of Edward

Townsend Jr., approved by California probate court.

       46.      The harmonic, melodic, and rhythmic elements of composition in “Let’s Get It

On” have made this song one of the most famous songs in R&B and soul and popular music

history. “Let’s Get It On” has been anthologized by celebrated music producers and ranked as

one of the top greatest breakbeats of all time. It has been covered by a number other musical

performers.

       47.      “Thinking Out Loud” was released as part of Sheeran’s “X” album on June 20,

2014, and as a single on September 24, 2014.

       48.      Sheeran experienced a sharp and sudden rise as an international music star in less

than eighteen (18) months, as a direct result of the commercial success of the release of

“Thinking Out Loud”, the lead single in the United States from Sheeran’s debut album, “X”, of

which “Thinking Out Loud” was the hit.

       49.      In 2019, an Elektra Music Group (part of Warner Music Group Corporation)



                                                 16
                Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 17 of 94



executive told Billboard Magazine about the impact of “Thinking Out Loud” on Sheeran’s

career:

           “This was the song that broadened his appeal and his fan base,” Elektra Music
           Group co-president Gregg Nadel, who has overseen each of Sheeran’s album
           marketing campaigns, says of “Thinking Out Loud.” “He’s a singer-
           songwriter, and these types of songs [are] the heart of what he does. The first
           record [appealed to] a younger demo. With ‘Thinking Out Loud,’ you started
           to see everyone coming to shows -- parents and their kids.”
Billboard Magazine, “Songs That Defined the Decade: Ed Sheeran’s ‘Thinking Out Loud’”

(Nov. 21, 2019) (available at https://www.billboard.com/articles/columns/pop/8543894/ed-

sheeran-thinking-out-loud-songs-that-defined-the-decade).

          50.     Not long after its release, many people began commenting on the similarities

between “Thinking Out Loud” and “Let’s Get It On.” Indeed, this was the subject of a March

11, 2015 article in Spin Magazine entitled “‘Blurred Lines’ Isn’t Even the Biggest Marvin Gaye

Ripoff This Decade: Ever heard Ed Sheeran’s ‘Thinking Out Loud’?” (available at

https://www.spin.com/2015/03/marvin-gaye-robin-thicke-blurred-lines-lawsuit-ed-sheeran-

thinking-out-loud/), which included such statements as the following:

           That’s all troubling enough, though it’s unlikely that this verdict will have such
           extreme implications for cases long since passed. But what really makes you
           wonder about the wide-reaching effect of this decision is when you consider
           that however much of a plagiarism “Blurred Lines” is of Gaye’s, it’s not nearly
           as egregious a steal as another contemporary pop smash: Ed Sheeran’s
           “Thinking Out Loud.”
           “Thinking Out Loud” is a very nice ballad, one whose seductive groove,
           sentimental lyric, and full-hearted vocal has taken it all the way to No. 1 on
           Billboard’s Pop Songs chart. It is also an incredibly obvious successor to
           Marvin Gaye’s 1973 superlative slow jam “Let’s Get It On” — the gently
           loping four-note bass pattern and crisp ‘70s soul drums absolutely smack of the
           Gaye classic, as do the embrace-insistent lyrics and general candlelit-bedroom
           feel. The similarity has been pointed out by pages and pages’ worth of
           YouTube mashups and covers, and even by Sheeran himself, who has blended
           the two songs in live performances. Personally speaking, I didn’t even notice
           the similarity between “Blurred Lines” and “Got to Give It Up” until it was


                                                  17
               Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 18 of 94



          pointed out to me, but the second I first heard the bass drop in “Thinking,” I
          was overcome with the urge to buy Levi’s.
         51.     The author of the Spin Magazine article, in writing “even by Sheeran himself,” is

referencing the YouTube video available at https://youtu.be/RxZjVZKVN7k, which was

uploaded November 20, 2014, in which Sheeran performs “Let’s Get It On,” in the midst of

performing “Thinking Out Loud.”

         52.     Upon information and belief, counsel for the plaintiffs in the Griffin matter

provided the Spin article to Sony/ATV, and spoke to Sony/ATV about their claims, within days

of the article’s publication.

         53.     “Thinking Out Loud” infringes “Let’s Get It On.” This case seeks damages for

Defendants’ willful copyright infringement.



COMPARISON OF THE TWO SONGS: ANALYSIS OF PROFESSOR JOHN COVACH

         54.     Plaintiff adopts as its allegations of fact the analysis set forth in the attached

report of Professor Jonathan Covach, attached hereto and incorporated herein as Exhibit A, and

detailed in the following paragraphs.

Preamble: Sources and Objective

         55.     The following section undertakes a detailed music-analytical study of two musical

works:

                 a. “Let’s Get It On” musical composition, reflected in:

                         i. the sheet music, submitted to the United States Copyright Office in

                             1973 in connection with Copyright Registrations EU422281 and

                             EP314589, renewed in 2000 as RE 0000848835 and RE 0000840063,

                             respectively; and


                                                    18
              Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 19 of 94



                         ii. the studio recording of Marvin Gaye’s “Let’s Get It On” (45 rpm

                             single, Tamla T 54234F, released 1973, submitted to the United States

                             Copyright Office in 1973 in connection with Copyright Registration

                             N: 7555, renewed as RE0000860111) 5; and

                        iii. b) the studio recording of Ed Sheeran’s “Thinking Out Loud” (released

                             on Asylum-Atlantic in 2014). 6

        56.     The objective herein is to analyze and identify any significant similarity between

the two works through the use of standard and commonly-used methods of technical musical

analysis.

        57.     The following analysis will demonstrate that the strong and marked similarity

arises through the use in both works of a combination of a certain chord progression with a

certain bass line, as well as through the shared rhythmic articulation of this chord progression-

bass line combination, referred to as the “backing pattern.”

        58.     This backing pattern is present in most of the measures in each work. The

similarity between the two musical works is further reinforced by distinct parallels in the

melodies that exist between the two and the use of similar tempos in the recorded versions under

consideration here.

        59.     The concept of “stylistic commonplace” will be employed to establish that the

Sheeran recording utilizes material from the Gaye-Townsend composition in ways that are

distinctive and are not the result of general stylistic practice.

Primary Aspects of Similarity


5
  “Let’s Get It On” was written by Marvin Gaye and Ed Townsend. The sheet music was published by Jobete Music
Company and Cherritown Music Company in 1973.
6
  “Thinking Out Loud” was written by Ed Sheeran and Amy Wadge. The sheet music was published by Sony/ATV
Music Publishing Limited UK and BCI Music Ltd. in 2014.

                                                     19
               Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 20 of 94



         60.      The two works share a distinctive combination of musical materials, designated in

herein as the backing pattern; it is comprised of a coordination of harmony (chord progression),

bass line, and rhythm.

         61.      The backing pattern as it occurs in these two works refers to a combination of

music played from the sheet music by a competent musician, as well as the equivalent

combination as it is played by the drums, bass, and guitar and/or keyboards in the recordings.

         62.      In the case of both recordings considered here, this combination of instruments

functions as the accompaniment to the vocal line, and it is not crucial that the instruments from

each track be identical—the emphasis for this report is on the function of the backing pattern,

which is essentially present to support the vocal line. 7

         63.      When played from the sheet music by, for example, a solo pianist, the backing

pattern is likewise present as the accompaniment to the vocal melody. 8

         64.      This backing pattern held in common between the two works can be seen in the

first four measures of the sheet music, and heard at 0:00-0:07 in the Gaye recording and at 0:00-

0:06 of the Sheeran recording.

         65.      After its initial appearance in each song, this pattern is repeated many times

during both works, becoming a major element in each song and forming a distinctive

accompaniment to the vocal melody in each case.

Chord Progression


7
  Another annotation or recording of either of these tunes could articulate the backing pattern using a range of
various instrumental combinations, and indeed, this is often the case with cover versions (which, of course, require
artists to license content from the copyright holder). It often happens that multiple versions of a single song will be
available even from the original artist, especially when live versions are taken into account. In each of these cases,
the specific instrumentation may vary while the backing pattern remains intact.
8
  When performed by a single pianist, the vocal melody need not be sung, as anyone who has heard a cocktail pianist
knows. For the purposes of this analysis, it makes no difference whether the melody is sung or played
instrumentally.

                                                           20
               Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 21 of 94



         66.      The distinctiveness of this backing pattern arises in part from the harmony, or

“chord progression” that it articulates. In music theoretical terms, we hear the “tonic” chord

(designated as “I”) with the first scale degree in the bass, followed by a chord with the third scale

degree in the bass, then the “subdominant” chord (or “IV”) with the fourth scale degree in the

bass, and finally the “dominant” chord (or “V”) with the fifth scale degree in the bass. 9

         67.      Gaye and Townsend’s “Let’s Get It On” is based a chord progression formed by

the chords E-flat, G minor, A-flat, and B-flat. Musicians commonly assign roman-numeral labels

to chords in order to specify their harmonic function, and these numerals are based on the

position of each chord with regard to the scale in use. The chord build on the first note of the

scale—a C note in C major, for instance—will be labeled “I.” In a similar manner, those based

on the second, third, fourth, fifth, six, and seventh notes will be labeled “ii,” “iii,” “IV,” “V,”

“vi,” and “vii0” respectively (note that upper-case numerals are used for major chords and lower-

case numerals for minor chords). 10

         68.      This system of labeling is so common that there is almost no student who studies

music in North America who does not learn these numerals at some point in his/her training.

         69.      Using this system, the chord progression employed in the backing pattern of Gaye

and Townsend’s song may be written as I – iii – IV – V (see example 1a).

         70.      This is a very common progression, used in many songs, and by itself—as an

isolated entity—does not constitute an element that one could copyright in most cases.


9
  Another annotation or recording of either of these tunes could articulate the backing pattern using a range of
various instrumental combinations, and indeed, this is often the case with cover versions (which, of course, require
artists to license content from the copyright holder). It often happens that multiple versions of a single song will be
available even from the original artist, especially when live versions are taken into account. In each of these cases,
the specific instrumentation may vary while the backing pattern remains intact.
9
  When performed by a single pianist, the vocal melody need not be sung, as anyone who has heard a cocktail pianist
knows. For the purposes of this analysis, it makes no difference whether the melody is sung or played
instrumentally.

                                                           21
               Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 22 of 94



         71.     The Sheeran and Wadge work employs a slight adjustment to this chord pattern:

the I, IV, and V chords are maintained from the Gaye and Townsend work, but the iii is replaced

with a common substitute.

         72.     As any freshman harmony textbook will attest, the I chord with the third scale

degree in the bass may stand in (or substitute) for the iii chord without affecting the function of

the progression (the bass lines in each recording are discussed in more detail immediately

below).

         73.     The Sheeran and Wadge work uses this chord, commonly labeled “I6,” as a slight

modification the Gaye and Townsend original (see example 1b), producing a mild variant that is

harmonically equivalent: I – I6 – IV – V. 11

     Examples 1a (Gaye-Townsend) and 1b (Sheeran-Wadge): chord progressions compared

         1a                                                  1b




         74.     In the Gaye-Townsend work this chord progression within the backing pattern

occurs in the key of E-flat, while in Sheeran-Wadge work the progression occurs in D major.

         75.     Because of the power of the roman numerals (and scale degrees) to capture the

relationship between the chords in each case, however, listeners will hear the two progressions as

functionally equivalent.



11
  The following is drawn from a popular undergraduate harmony textbook: “Although scale-degree 3 in the bass is
most often harmonized by I6, it can also be harmonized by a root-position mediant chord. In this way, iii may
substitute for I6 to create a tonic extension . . .” See Steven G. Laitz, The Complete Musician: An Integrated
Approach to Tonal Theory, Analysis, and Listening, 2nd ed. (New York: Oxford University Press, 2008), p. 446.
Laitz, chair of the Department of Music Theory and Analysis at The Juilliard School, uses a musical example drawn
from Peter, Paul, and Mary’s recording of “Puff the Magic Dragon” to illustrate this point (see p. 447).

                                                       22
              Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 23 of 94



        76.     Thus, the strong and marked similarity between the use of this progression in

Gaye-Townsend and Sheeran-Wadge songs is not significantly affected by the different keys

used.

        77.     That different keys do not affect the identity of a song is borne out by the fact that

singers often change the keys of songs to suit their voices.

        78.     In fact, the value to musicians of thinking about chord progressions in the manner

described here (employing roman numerals) is that they make it easy to “transpose” (or change

the key of) any given song quickly.

        79.     Such transposition is considered a basic skill for professional musicians and

music educators.

        80.     Many listeners will not recognize that Frank Sinatra sang “My Way” in D major,

while Elvis Presley sang that song in C major; it is clearly the same song despite the difference in

key.

        81.     The difference in key between those two versions of “My Way,” is actually

slightly greater than the difference between the Gaye-Townsend and Sheeran-Wadge songs

considered here.

        82.     Without a direct A-B comparison of the two, virtually no listener (except the very

few who possess perfect pitch—less than 1% of the population) would be able to hear the

difference in key between the two songs.

        83.     In fact, a vinyl recording of the Sheeran recording running a little fast and one of

the Gaye recording running a little slow would meet in the middleground separating the two,

making them identical. In short, the backing patterns of these two works use equivalent

progressions, with the Sheeran-Wadge work introducing only one minor variation on the Gaye-



                                                  23
             Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 24 of 94



Townsend work (see example 1a and 1b for comparison).

Bass Line

       84.      An important part of why the chord progression sounds the way it does has to do

with the notes that comprise the bass line in each song.

       85.      As a matter of musical analysis, a bass line is a structural element in the music

that can be realized in performance in any number of ways.

       86.      In a solo piano or guitar performance, for instance, the bass line will consist of the

succession of the lowest sounding notes.

       87.      Such a succession of lowest-sounding notes allows us to identify the bass line in

Sheeran’s accompaniment to his singing on the guitar in the opening moments of his recording,

for instance.

       88.      In a solo piano performance, the bass line is typically formed by the lowest notes

played by the pianist’s left hand. In a band setting, the bass line is usually played by the bass

guitar, though in some cases the bass line can be played by a keyboard or even some

combination of instruments.

       89.      In the recording of the Gaye-Townsend work, the bass guitar plays an E-flat to

accompany the I chord, and then a G to accompany the iii chord.

       90.      The bass then employs an A-flat to support the IV chord, and a B-flat to support

the V chord.

       91.      This succession of notes on the bass guitar creates a bass line that goes: E-flat – G

– A-flat – B-flat (see example 2a).

       92.      This bass line is understood by musicians as the scale-degree pattern 1 – 3 – 4 – 5.

       93.      Thinking of the bass line as 1 – 3 – 4 – 5 (instead of as specific notes) thus



                                                  24
             Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 25 of 94



generalizes the relationship between the notes in a manner similar to that of the I – iii – IV – V

pattern mentioned above.

       94.     Sheeran’s recording of “Thinking Out Loud” employs the bass notes D – F sharp

– G – A to accompany its I – I6 – IV – V chord progression (see example 2b).

       95.     While these specific four notes are seemingly very different from those used by in

Gaye’s recording, this difference is entirely due to the difference in key; the relationship between

scale-degrees 1 – 3 – 4 – 5 remain unaffected by the change of key from E-flat to D: the two bass

lines are equivalent. The fact that the bass line is played by bass guitar on the Gaye recording

and by the lowest notes on Sheeran’s guitar on his recording makes no difference from an

analytical perspective.

       Examples 2a (Gaye-Townsend) and 2b (Sheeran-Wadge): bass lines compared




       96.     It should be noted that the sheet music of “Let’s Get It On” does not notate a

separate bass part.

       97.     This sheet music deposit copy is in “lead sheet” format—a form of notation that is

extremely common in the notation of popular music.

       98.     A lead sheet typically provides the melody notated on the treble clef, with lyrics

below and chord symbols above. Example 2c shows the first four measures of the “deposit copy”

sheet music for “Let’s Get It On.”

       99.     But even though a bass part is not specified here, any performer must play a bass

line of some kind in order to realize the content of the lead sheet.


                                                 25
                  Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 26 of 94



           100.     After all, there must be a lowest-sounding note in any musical realization.

           101.     The most direct and basic practice is for the bass line to be formed from the roots

of each the chords specified above the melody in the lead sheet.

       Example 2c (Gaye-Townsend): lead sheet showing melody, lyrics, and chord symbols




           102.     Since the chords specified are Eb – G minor – Ab – Bb7, the most obvious bass

line is simply a succession of the notes Eb – G – Ab – Bb, and this is precisely what the

overwhelming majority of musicians would understand the lead sheet to be specifying.

           103.     Thus, a specific bass line is indicated by the chord symbols on the lead sheet,

even though it is not notated separately.

           104.     When we think of Sheeran-Wadge work in terms of the roman numerals as we did

with Gaye-Townsend work, the strong similarity between the two songs is further revealed.

           105.     The Sheeran-Wadge work employs the identical 12 chord-bass pairing as the Gaye-

Townsend work song does: I – I6 – IV – V.

           106.     Example 2d shows the chord-bass pairing in Gaye and Townsend’s “Let’s Get It

On,” and example 2e shows the same pairing in Sheeran’s recording of “Thinking Out Loud.”

     Examples 2d (Gaye-Townsend) and 2e (Sheeran-Wadge): chord-bass pairings compared
                    2d                                                     2e




12
     Allowing for the common substitution of I6 for iii, as discussed above.

                                                            26
              Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 27 of 94




       107.     These examples demonstrate that the combination of the chord progression and

bass line elements make this similarity even more unique and uncommon than it would be if

either element were taken in isolation. The importance of this specific combination of elements

is even more strongly reinforced when we consider the rhythm of this chord-bass pair.

Distinctive Harmonic Rhythm

       108.     There are many ways that musicians think and speak about rhythm. In order to

examine the role rhythm plays in the similarity between these two songs, this analysis considers

“harmonic rhythm.”

       109.     The term harmonic rhythm refers to the timing of the chord changes in a song.

Gaye and Townsend’s “Let’s Get It On” sets the I – iii- IV – V chord-bass progression to a

distinctive rhythm as shown in example 3a.

       110.     This rhythm extends over two measures (or bars) according to a “slow” 4/4 time

signature (see below), dividing the duration of the first two chord-bass pairings unevenly, as

represented by the dotted quarter and eight note tied to a half note.

       111.     The third and fourth chord-bass pairings divide the second measure in a parallel

manner to the first measure.

       112.     The musical notation of rhythm allows for alternate ways of notating the same

rhythm.

       113.     A second possible notation for this rhythm is notated below as “fast” 4/4.

                                                 27
               Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 28 of 94



        114.     Note that the eighth notes in the “slow” 4/4 are notated as quarter notes in the

“fast” 4/4 version.

        115.     Otherwise there is no difference in these two ways of notating the harmonic

rhythm of “Let’s Get It On: like the words “color” and “colour,” they will be indistinguishable in

performance—one will not actually be faster or slower than the other.

        116.     Most musicians listening to the Gaye recording would notate this rhythm in the

“slow” 4/4 version. The Gaye-Townsend sheet music employs the “slow” 4/4 version.

        117.     The harmonic rhythm in this sheet music is specified by precise placement of the

chord symbols over the rhythms in the melody.

        118.     Using the “fast” 4/4 as a guide, note that the Eb chord symbol appears directly

over beat 1 in the first measure and the G minor symbol appears precisely over beat 4 in the

same measure (see Example 2c, shown here again).

     Example 2c (Gaye-Townsend): lead sheet showing melody, lyrics, and chord symbols




        119.     The Ab chord symbol is placed directly over beat 1 of the third measure while the

Bb symbol is placed precisely over beat 4 in that same measure. This precise rhythmic placement

of chord symbols is maintained throughout the sheet music submitted as a deposit copy. 13

Time signature = “slow” 4/4

13
  Note that the commercially available sheet music for “Let’s Get It On” does not accurately notate the rhythm as
played on the recording nor as it appears on the deposit copy. This commercial sheet music has the V chord falling
directly on beat 3 of the second measure of the “slow” 4/4 pattern, which is clearly not what happens on the
recording nor on the deposit copy of the sheet music. Such discrepancies are common in commercial sheet-music
versions of pop songs, which are often prepared with an eye toward producing an arrangement that is easy for the
amateur to play. Syncopated rhythms like the one in the Gaye-Townsend work can be more difficult to play, so
rhythms can sometimes be “smoothed out” for easier performance and sight-reading.

                                                        28
                  Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 29 of 94




1      &              2       &              3       &       4   &          | 1        &   2   &       3       &       4
&

I                                iii                                              IV               V (harmonic
pattern)


Time signature = “fast” 4/4

1      2          3          4         | 1       2       3       4         | 1         2   3   4 | 1       2       3
4

I                             iii                                                 IV               V


    Example 3a (Gaye-Townsend): harmonic rhythm, chord-bass pairing, notated in “slow”

                                                                     4/4




              Example 3b (Sheeran-Wadge): harmonic rhythm, chord-bass pairing




           120.           Sheeran’s “Thinking Out Loud” uses the identical harmonic rhythm as found in

                                                                     29
                Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 30 of 94



Gaye’s “Let’s Get It On,” and this is shown in example 3b.

         121.     Played in an A-B comparison, 3a and 3b make the strong similarity between the

two songs abundantly clear.

         122.     It does not require an understanding of standard rhythmic notation to see in the

sheet music and hear in the music played from it that this rhythm is identical between the two

songs.

Use of Backing Pattern in Song as a Whole

         123.     Having identified the similarity between the backing pattern in the Gaye-

Townsend and Sheeran-Wadge works, this analysis explores how often this pattern occurs in the

deposit copy sheet music and in the two recordings.

         124.     In terms of the use of backing pattern in “Let’s Get It On,” the sheet music and

Gaye’s recording are identical; timings from the Gaye recording as used in the following

discussion can all be tracked to specific measures in the sheet music.

         125.     As Example 4a shows, Gaye-Townsend work begins with a verse-chorus pair

(0:00-0:48), following by a pair of verses (0:48-1:34).

         126.     All of this music is based on the backing pattern, which occurs 16 times during

these sections.

         127.     Since the backing pattern is two measures in length, this means that the first 32

measures of the song all feature the backing pattern.

         128.     Looking at the rest of the Gaye-Townsend work, we can see that there are, in fact,

only two places in the song where the backing pattern is not present, and that is in portions of the

bridge, which occurs twice overall on the recording.

         129.     Adding up all of the measures of the song, it turns out that there are a total of 84



                                                    30
                Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 31 of 94



measures, of which 70 measures employ the backing pattern.

         130.     This means that approximately 83% of the Gaye-Townsend work employ the

backing pattern.

Example 4a (Gaye-Townsend): The overall musical form of “Let’s Get It On,” indicating
the number times the backing pattern appears and showing the percentage of measures
that it is present

Timing            Section          Description

0:00-0:25         verse            8 mm., uses backing pattern (4)*, two beat pick-up
0:25-0:48         chorus           8 mm., uses backing pattern (4)
0:48-1:11         verse            8 mm., uses backing pattern (4)
1:11-1:34         verse            8 mm., uses backing pattern (4)
1:34-2:20         bridge           16 mm., mixes backing pattern (3) in with new material
2:19-2:43         chorus           8 mm., uses backing pattern (4)
2:43-3:05         chorus           8 mm., uses backing pattern (4)
3:05-3:16         bridge           4 mm., mixes backing pattern uses only material from last 4 mm.
3:16-3:39         chorus           8 mm., uses backing pattern (4), free vocal improv
3:39-4:01         chorus           8 mm., fade in bar 5, uses backing pattern (4), free vocal improv

Total number of measures in song = 84
Total number of measures that employ backing pattern = 70 (83.3%)
Total number of times backing pattern appears = 35
*The numeral 4 in parenthesis indicates that the backing pattern appears 4 times. Because the backing pattern in
two measures in length, four statements of this backing pattern will be eight measures in length.

         131.     Example 4b shows the structure of Sheeran and Wadge’s “Thinking Out Loud.”

Even though the overall form of this work differs from”Let’s Get It On,” the backing pattern is

present in 64 of the Sheeran and Wadge song’s 90 measures, meaning that this specific pattern is

present during about 71% of the song.

         132.     It is fair to conclude from this comparison that the backing pattern we have been

discussing forms the basis of both songs, and that this backing pattern plays the same role in the

Sheeran song as it does in the Gaye song.

Example 4b (Sheeran-Wadge): The overall musical form of “Thinking Out Loud,”
indicating the number times the backing pattern appears and showing the percentage of
measures that it is present

                                                        31
               Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 32 of 94




0:00-0:24        A – verse        8 mm., uses backing pattern (4)*
0:24-0:49        A’ – verse       8 mm., new melody, uses backing pattern (4)
0:49-1:13        B – bridge       8 mm., new chord progression, new melody
1:13-1:43        A’’ – verse      10 mm., new melody, uses backing pattern (4) except for last two
                                  measures

1:43-2:08        A – verse        8 mm., uses backing pattern (4)
2:08-2:49        A’ – verse       8 mm., new melody, uses backing pattern (4)
2:49-2:56        B – bridge       8 mm., new chord progression, new melody
2:56-3:27        A’’ – verse      10 mm., new melody, uses backing pattern (4) except for last two
                                  measures

3:27-3:51        A – verse        8 mm., guitar solo, uses backing pattern (4)
3:51-4:21        A’’ – verse      10 mm., new melody, uses backing pattern (4) except for last two
                                  measures
4:21-4:35        Ending (tag)     4 mm., repeats last two bars of A’’ two times

Total number of measures in song = 90
Total number of measures that employ backing pattern = 64 (71.1%)

Melodic Similarity

        133.     We now turn to a comparison of the vocal melody in these two songs. While there

are certainly musical features that differ between the two songs overall, there are a several key

melodic passages in the Sheeran-Wadge work that are substantially similar to passages in the

Gaye-Townsend work.

        134.     This can be seen most clearly by comparing the first four measures of “Thinking

Out Loud” with the second four measures of eight-bar chorus for “Let’s Get It On.”

        135.     This comparison is shown in examples 5a and 5b. Note that timings are given for

the Gaye-Townsend example to make it easier to locate the place in the song example 5a refers

to.

        136.     The sheet music and recording of the Gaye-Townsend work are identical with

respect to melody and thus all timings given can be tracked to specific measures in the sheet

music submitted as a deposit copy.

        137.     Since the two works are in different keys, the best way to compare the melodies is


                                                      32
                  Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 33 of 94



by using scale-degree numbers; identical numbers shared by notes in different songs mean that

such notes would be the same if both songs were in the same key. 14

           138.     In the first measure of the Gaye-Townsend example (5a), two sequences of scale-

degrees are highlighted by underlining and enclosure within asterisks.

           139.     The first of these is the scale-degree sequence 6 5 3 2, and the second is the scale-

degree sequence 3 5 6 5 3.

           140.     Note that both of these sequences occur mostly over the first measure of the two-

measure backing pattern.

           141.     The Gaye-Townsend example has been notated in “slow” 4/4 to allow easier

comparison with the Sheeran-Wadge work.

           142.     Example 5b shows the first four bars of Sheeran’s “Thinking Out Loud.”

           143.     Note that the scale-degree sequences 6 5 3 2 and 3 5 6 5 3 found in “Let’s Get It

On” both appear in Sheeran’s vocal melody, and also mostly in the first measure of the two-

measure backing pattern. 15

           144.     Thus, while there are important differences between the vocal melodies of these

two works, there are also marked similarities that are crucial to note.

          Example 5a (Gaye): “Let’s Get It On,” last four measures of chorus (0:37-0:48)




14
     See footnote 4 above.
15
  In Gaye’s version of the first of these sequences (6 5 3 2), scale-degree 3 is sung as a flatted 3 (b3)—a typical
“bending” of the 3rd scale degree often used in popular music to impart a “bluesy” feel. Note that the sequence 3 5 6
5 3 actually appears twice in the Sheeran-Wadge example, but is only indicated once in Example 5b in order not to
clutter the example.

                                                         33
              Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 34 of 94




Example 5b (Sheeran): “Thinking Out Loud,” first four measures of song




Similar Tempos

       145.     Finally, it should be noted that the tempos of the recordings of these two works

are very close: Gaye’s recording clocks in at about 83 beats per minute, while Sheeran’s sets a

slightly slower pace of about 79 beats per minute.

       146.     This is a very small difference, especially considering that the two works are in

the same time signature of 4/4.

       147.     In fact, within this tempo range any particular live performance of either song

could vary by 4 beats per minute, thus erasing any difference, no matter how slight.

       148.     Similarly to the remarks earlier concerning the differences in key, most listeners

could not detect the difference in tempo between the two songs if the songs were not placed in an

A-B comparison with one another.

       149.     In fact, certain performances in what the listener takes to be a steady tempo can

actually include a slight increase (and less often decrease) in tempo over the course of the song

without most listeners being aware of it.

       150.     It is thus best to think of tempo in terms of a “range of similarity” in which

tempos that are within approximately 5% of one another can be considered equivalent (not unlike

the way the “margin of error” functions in polling).

       151.     Thought of in this way, the slower end of the tempo range for the Gaye recording

                                                 34
               Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 35 of 94



overlaps the faster end of the tempo range for the Sheeran one: the two tempos are equivalent.

        152.     The Gaye-Townsend sheet music does not specify tempo and so must remain

outside the parameter of this particular discussion.

Stylistic Commonplaces and the Measure of Musical Distinctiveness

        153.     There are many musical features in popular music that could never be copyrighted

because they are shared within the style so broadly that no author could lay a successful claim to

ownership.

        154.     Consider the twelve-bar blues, a musical pattern that combines a relatively

specific series of chord progressions with a specific rhythmic distribution of those chords within

the pattern.

        155.     Musicians have written songs based on the twelve-bar blues for many decades,

and while specific other qualities of each of these songs can be copyrighted (melodies,

distinctive instrumental riffs, lyrics, for instance), the use of the twelve-bar blues pattern in itself

cannot be protected.

        156.     Such commonly used musical elements like the twelve-bar blues pattern can be

termed “stylistic commonplaces”—elements in a style that are in such widespread use within a

musical culture that no single author can reasonably claim them to be original. 16

        157.     In identifying musical features of a song and in support of claims of the

distinctiveness of the material, it is useful to explore whether the features in question might be

considered to be instances of stylistic commonplaces.


16
  In classical music, certain commonplaces were prevalent and have been studied extensively by scholars. For
instance, Leonard G. Ratner writes: “From its contacts with worship, poetry, drama, entertainment, dance,
ceremony, the military, the hunt, and the life of the lower classes, music in the early 18th century developed a
thesaurus of characteristic features, which formed a rich legacy for composers.” See his Classic Music: Expression,
Form, and Style (New York: Schirmer Books, 1980), p. 9. In this classical music, the originality arises not from the
use of commonplaces in itself, but rather from the ways in which they are employed and combined.

                                                        35
               Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 36 of 94



        158.     And even if the presence of stylistic commonplaces is in play, does the author

alter or customize such commonplaces such that a claim for musical distinctiveness can be

successfully argued?

        159.     In the case of the present comparison between “Let’s Get It On” and “Thinking

Out Loud,” it is clear that certain aspects of the backing pattern described above can be thought

of in terms of stylistic commonplaces.

        160.     A chord succession that simply moves through the I, iii, IV, and V chords cannot

really be considered original, since there are other songs that employ this pattern.

        161.     Likewise, bass lines that employ the 1 – 3 – 4 – 5 scale-degree pattern occur

commonly enough, though perhaps this scale-degree pattern occurs more often in melodies and

less often in bass lines; and the harmonic rhythm common between these two songs occurs in

other songs as well. 17

        162.     When one considers the combination of these three elements as described herein,

the backing pattern that occurs first in the Gaye-Townsend work and subsequently in the

Sheeran-Wadge work rises clearly and decidedly above any classification of stylistic

commonplace.

        163.     While this backing pattern may employ individual elements that can be found

elsewhere, it is the distinctive combination of these elements that forms the basis for a claim of

originality.

        164.     Taken together, the chord progression, bass line, and distinctive harmonic rhythm



17
   A similar instance can be found in jazz during the 1940s and beyond. According to Ted Gioia, “Frequently bebop
composers simply grafted an exotic name and a new (usually more complex) melody onto the chords of earlier
popular standards. Hence, ‘Anthropology’ borrowed the harmonies of ‘I Got Rhythm,’ and ‘Ornithology’ was a
similar reworking of ‘How High the Moon.’” See his The History of Modern Jazz (New York: Oxford University
Press, 1997), pp. 201-202. These bebop reworkings, however, were never hits; and it seems likely that if they had
ever been commercially successful, the original songwriters would have sought compensation.

                                                       36
                Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 37 of 94



of “Let’s Get It On” form a single backing pattern that makes Sheeran and Wadge’s specific use

of it in “Thinking Out Loud” unmistakable.

         165.     The presence of this backing pattern throughout both songs—the way that it

functions and the role it plays in each work’s formal design—further reinforces the similarity

between the two songs: the backing pattern does not simply occur in both songs, it also functions

in the same way in both.

         166.     If this backing pattern were indeed a stylistic commonplace, we would hear this as

a stylistic reference.

         167.     But in this case, we hear Sheeran and Wadge’s use of this pattern as a specific

reference to a particular song—Gaye and Townsend’s “Let’s Get It On.”

         168.     The specific reference created by the use of the same backing pattern makes the

melodic similarities between the two songs in the vocal part seem even more pronounced.

         169.     It is possible that, taken in isolation, one might view these melodic similarities as

a mere coincidence, arising from the limitation of the musical materials available within the pop

style.

         170.     But in light of the other marked musical parallels discussed here, the sense that

these melodic passages in “Thinking Out Loud” create an additional set of references to “Let’s

Get It On” is vastly increased.

         171.     In the fullest musical and music-analytical context, it seems almost impossible—

or at least impossibly unlikely—that these similarities arose by simply by chance.

         172.     The backing pattern made up of the combination of a shared chord progression,

shared bass line, and shared harmonic rhythm confirm that the Sheeran-Wadge work “Thinking

Out Loud” appropriates distinctive material from Gaye and Townsend’s “Let’s Get It On.”



                                                    37
               Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 38 of 94



        173.     As discussed above, although the bass line is not notated in the sheet music

submitted as a deposit copy – because it is written in “lead sheet” format – the bass line is clearly

indicated to any experienced reader of music.

        174.     Any of these elements taken in isolation might not be enough to trigger a sense of

musical déjà vu.

        175.     The combination of the three elements affirms the strong and unmistakable

similarity between the two songs.

        176.     In this case, the combination of these three elements is indeed distinctive enough

to be considered a key element in the Gaye-Townsend work.

        177.     The status of the backing pattern is indeed accompanimental, but popular music

scholars have discussed the ways in which instrumental parts can become important “hooks” in

songs—elements that are central to a song’s distinctiveness and identity. 18

        178.     The presence of strong parallels in the melodies of these two songs, combined

with the similar tempos employed, make the indebtedness of Sheeran and Wadge’s work to

“Let’s Get It On” even stronger.

        179.     The three combined elements that combine to produce the backing pattern form a

distinctive and important musical dimension in both songs.

        180.     The harmonic rhythm-chord progression-bass line combination that makes up the

backing pattern in the Gaye-Townsend work is very distinctive and constitutes a signature

element of “Let’s Get It On”: it repeats many times throughout the song, contributing to the



18
  Walter Everett finds such instrumental hooks common enough in popular music to warrant a special term; he calls
them “tattoos.” See his The Foundations of Rock: From Blue Suede Shoes to Suite: Judy Blue Eyes (New York:
Oxford University Press, 2009). A few well-known examples would be the opening guitars licks in The Beatles’
“Day Tripper,” The Rolling Stones’ “(I Can’t Get No) Satisfaction” and The Byrds’ “Mr Tambourine Man,” as well
as the keyboard intro in the Doors’ “Light My Fire.”

                                                       38
                Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 39 of 94



groove of the recorded version of the song, establishing a sensual feel for the tune, and playing a

key role in creating the special identity of “Let’s Get It On.”

         181.      Sheeran and Wadge’s parallel use of this same harmonic rhythm/chord

progression/bass line combination in the backing pattern for their work, most likely done

intentionally, is striking and strongly evokes the Gaye-Townsend work to anybody who knows

the 1973 composition or performances of it. 19

         182.      In Sheeran and Wadge’s work, the three-element combination is used in much the

same way as in “Let’s Get It On,” as it is repeated throughout the song to create feel and

atmosphere.

         183.      Thus the use of the backing pattern is not only extremely similar in terms of its

structure, but also extremely similar in terms of its function.

         184.      It is the distinctive combination of harmonic rhythm, chord progression, and bass

line, combined parallels in the melody, similar function of the backing pattern within the song,

and in the recording, almost identical tempos, that makes the similarity between Gaye and

Townsend’s “Let’s Get It On” and Sheeran and Wadge’s “Thinking Out Loud” clear and

unmistakable. 20


19
  This kind of overt reference to another piece of music has called “musical borrowing” by scholars. Musical
borrowing has a rich history in music, going back centuries. For a resource that provides a sense of the proportions
of this borrowing of the centuries, visit the website, Musical Borrowing: An Annotated Bibliography, J. Peter
Burkholder, ed. at http://chmtl.ucs.indiana.edu/borrowing/
20
   This study has not devoted much attention to the lyrics in these two songs, and this is because, while both address
the longing for a lover from whom the singer is in some way separated, no direct references can be identified that
rival those found in the music itself. But since it is typical for references to other, prior works to create an additional
layer of meaning in songs or other pieces of music, the question arises whether or not such a reference to Gaye and
Townsend’s lyrics could be occurring in “Thinking Out Loud”—in other words, does this song’s reference to “Let’s
Get It On” create what scholars would call an “intertextual reference”? It might be posited—though entirely in a
subjective manner—that the protagonist in Sheeran and Wadge’s song is actually hearing “Let’s Get It On” while he
is “thinking out loud” about the object of his affection. Perhaps hearing the song on the radio or in a pub triggers
memories of their time together, and Gaye and Townsend’s song of sexual and romantic longing resonates and
inspires the singer. Maybe it was “their song.” The listener hears “Let’s Get It On” in the backing pattern as
Sheeran expresses his longing in the melody above it. In this way, both songs are present at the same time. Such a
subjective reading should not form the sole basis for any legal ruling, but it does at least create a context in which

                                                            39
                Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 40 of 94



         185.     Any argument positing that the Gaye-Townsend work makes use of one or more

prior works would need to address the distinctive combination of chord progression, harmonic

rhythm, and bass line (backing pattern) as described and detailed above.

         186.     It is likely that prior works could be identified that use all three of these elements

individually, and perhaps even two of them together.

         187.     This report argues that this distinct combination of three specific elements is

original to “Let’s Get It On” and is not derived from a prior work.

         188.     Add to this the melody the song, which in combination with the distinctiveness

and structural function of the backing pattern make “Let’s Get It On” an instantly recognizable

and original work that has become one of the classic songs in the history of American popular

music.



     COMPARISON OF THE TWO SONGS: ANALYSIS OF PROFESSOR WALTER

                                                   EVERETT

         189.     Plaintiff adopts as its allegations of fact the analysis set forth in the attached

report of Professor Walter Everett, attached hereto and incorporated herein as Exhibit B, and

detailed in the following paragraphs.

         190.     There are a number of factors that—in their presence—give a work of music such

as a song its stylistic ties to prior art, or that—in their absence—help make each work novel,

unique on its own merits

         191.     Different combinations of such factors can reveal stylistic class membership, and



Sheeran and Wadge’s use of Gaye and Towsend’s music can be imagined to be not only intentional, but also poetic
and artful. For a study of intertextuality in classical music, see Michael L. Klein, Intertextuality in Western Art
Music (Bloomington and Indianapolis: Indiana University Press, 2005).

                                                        40
              Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 41 of 94



in particularly strong mergings can identify acts of plagiarism.

       192.     Sometimes, single factors can be recognized as being identical in two different

works, when other factors are different enough to mark the songs as stylistically disparate. In

judging the dependencies between two or more songs, one must consider the combinations of

factors at play and the degrees of their similarity or difference, measured against the

commonness or rarity of these factors in the general population (particularly in the population of

typical sources, being pop music produced before 1980).

       193.     Such factors include primarily—but are not limited to—chord progression as

related to the home key; melodic pitch structure and surface ornamentation; formal relationships

of verses, choruses, and other sections; tempo and rhythms (at both structural and ornamental

surface levels); and correspondence of lyrics and music.

       194.     Dr. Covach has compared Ed Sheeran’s “Thinking Out Loud” with Marvin Gaye

- Edward Townsend’s prior “Let’s Get It On.”

       195.     For purposes of this comparison, he has used the original lead sheet submitted to

the United States Copyright Office in connection with the musical composition “Let’s Get It On”

and the commercially released album recording of “Thinking Out Loud.”

       196.     Ed Sheeran’s “Thinking Out Loud” possesses a combination of so many unusual

and sometimes rare factors in common with Marvin Gaye - Edward Townsend’s prior “Let’s Get

It On,” in both specific type and degree of dependency, that its borrowing rises to the level of

plagiarism.

       197.     As will be seen, the case is strong considering a visual interpretation of the Gaye -

Townsend deposit copy alone, but the connections between the Gaye and Sheeran songs become

inescapable when considering the respective recordings as performances of that lead sheet.



                                                 41
                  Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 42 of 94



Chord Progression

           198.     Chord progressions may be characterized in two different ways: by their root

names (A, B, C, D, E, F, or G; any of which may be inflected by sharps or flats) and chord

quality (major, minor, diminished or augmented; any of which three-note triads may be

supplemented by ten various qualities of additional sevenths, ninths, elevenths or thirteenths);

thus, there are 924 different chords (7x3x4x11) as identified by root and quality.

           199.     Whereas some pairings of chords are far more common than others, there are

theoretically 853,776 different ways in which two adjacent chords may relate to each other

simply by their root and quality, and more than 728 billion combinations of four chords so

related.

           200.     The second way chords can be associated includes all of the above, but adds to

these connections the functional relationship of each root to the home key.

           201.     These relationships are identified by Roman Numeral: the I chord is the major

triad whose root is the first degree of the home key’s scale; the i chord is the minor triad built on

that first degree; the iiº chord is the diminished triad built on the second degree, and so on.

           202.     It is by understanding the affiliations of chords with their home key that the

listener’s musical “ear” determines functional harmonic identity carried across the transposition

of a song from one key to another.

           203.     Another core consideration in harmonic identity is determined by which particular

scale degree appears in the bass, the lowest “voice.”

           204.     Some scale degrees are inherently so strongly determinative, that their appearance

in the bass almost nullifies the value of the collection of pitches appearing above them in

determining harmonic function.



                                                     42
              Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 43 of 94



       205.     As illustration, if a bassist plays what would be recognized as the fifth scale

degree (^5) dropping to the first scale degree (^1), nearly any pitches may appear above them, so

strong are these two harmonic functions when expressed in the bass.

       206.     Conversely, if the sixth scale degree (a pitch more weakly tied to the home key’s

tonal goals than either ^1 or ^5) appears in the bass, its harmonic value is more contingent on

upper “voices” to determine the identity and potential usages of that chord.

                                                            6
       207.     The essential functional identities of the I chord and the iii chord are

indistinguishable.

       208.     Both triads appear over ^3 in the bass; both also include both ^3 and ^5 in

common among upper voices.

                                                                                            6
       209.     The only difference in their identity is the inclusion of ^1 (= ^8) in the I chord,

as opposed to ^7 in the iii chord.

       210.     Particularly among texturally less significant inner voices, these two pitches just a

half step apart (^8 and ^7) sound interchangeable, registering only differences of color between

them. (^8 and ^1 are exactly the same scale degree, given that the scale replicates in octaves.

       211.     This analysis refers to ^1 as ^8 when recognized in connection to its neighbor, ^7)

                                                              6
       212.     Often, any difference between the two chords I and iii is unrecognizable,

especially if ^3 is present in both outer voices, the lead vocal as well as the bass.

       213.     Take for instance, the song “The Weight” as performed by The Band. In the

                                6
verse, the chords progress I - I (the second chord appearing with the word “Nazareth”), but the

                                                              6
listener can easily convince themselves that what might be a I chord is actually iii (the root of


                                                  43
               Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 44 of 94



which, ^3, is present not only in the bass but also in the lead vocal).

        214.     Due to natural acoustics, which create a faint ^7 above a bass ^3 even when it is

not performed, this listener is likely not sure whether ^8 or ^7, or both, are present among inner

voices. Instead, the listener concentrates on the structural outer voices, both of which move from

                                         6
^1 to ^3 at “Nazareth,” when I moves to I (or to iii?).

        215.     As a related example, in the Commodores’ “Easy,” the bass moves from ^1 to ^3

                                                                                                6
as the lead vocal retains ^3 in moving from I to the song’s second chord, giving the resulting I a

strong equivalence with a listener’s posited iii.

        216.     Another perspective will add weight to what might be for some an anti-intuitive

                                                                   6
argument, that the minor iii chord could be equivalent to a major I triad.

        217.     This relates to the interchangeability of the two triads, based largely on the fact

that scale degrees ^3 and ^5 are common to both. In Creedence Clearwater Revival’s “Who’ll

Stop the Rain,” for instance, the second phrase of the opening verse, at 0:19 (at the words

“clouds of mystery pourin’”), the vocal ^3 - ^5 - ^5- ^5 - ^5 - ^3 is accompanied entirely by the

I chord. At the corresponding point of the second and third verses, however (at “caught up in the

fable” and then at “crowd had rushed to-gether”), the iii chord substitutes for I (because an

inner-voice acoustic guitar moves from ^8 to ^7).

        218.     Thus, iii is here equivalent to the I which it replaces (because of ^5 and ^3,

common between them, emphasized in the vocal, and because the tiny difference between ^8 and

                                                            6
^7 is buried in an inner voice), but iii is even closer to I than to I.

        219.     There are a very large number of chord progressions in popular music that consist



                                                    44
              Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 45 of 94



of four chords, but for practical purposes far fewer than the billions posited above. In order of

decreasing frequency of appearance, based on a study of more than 6,000 tonal songs of the

1950s through the 1970s, the most common major-key progressions opening with I are:

                                                                             6
                 a. I - vi - IV - V (or its bass-line equivalent, I - vi - ii - V)

                                                                                             6
                 b. I - vi - ii - V (or its bass-line equivalents, I - vi - II - V, or I - IV - ii - V)

                 c. I - ii - V - I (or its bass-line equivalent, I - II - V - I)

                                                                     6
                 d. I - IV - V - I (or its bass-line equivalent, I ii - V - I)

                                                                        6
                 e. I - iii - IV - I (or its bass-line equivalent, I - I - IV - I)

                                                                        6
                 f. I - iii - IV - V (or its bass-line equivalent, I - I - IV - V)

                 g. I - II - IV – I

                 h. I - IV - V – IV

                 i. I - vi - IV - I

       220.      The term “progression class” denotes groupings of progressions that share the

same function.

       221.      Thus, the “I - iii - IV - V progression class” will also include its equivalents such

as I - I - IV - V. (Another member of this class might be the common I - bIII - IV - V, but this
        6


chromatic form will not be discussed here.)

       222.      Many other commonly heard four-chord progressions (such as VI - II - V - I or vi

- IV - I - V) open with non-I functions; perhaps most ubiquitous are those satirized by the Axis

of Awesome in “Four Chords.”


                                                     45
              Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 46 of 94



       223.     Among the progression classes beginning with I listed above, however, the

progression class shared between the works by Marvin Gaye - Edward Townsend and Ed

Sheeran, I - iii - IV - V, is uncommon, with far fewer examples than any of those

progressions listed above it.

       224.     Looking at the lead sheet “deposit copy” of “Let’s Get It On,” one finds the chord

indication “Gm” 34 times.

       225.     This is the iii chord, spelled G - Bb - D from the bass up in the key of Eb major.

Conversely, the “Eb/G” chord, the I6 chord (spelled G - Bb - Eb from the bass up) is not

indicated anywhere, and yet the bass line called for by the chord indications above the staff is

identical in all cases and as shown in Example 1, the singer is to sing emphatic Ebs (circled)

rather than D, rendering the “gm” chord (arrow) in actuality a I6 chord, Eb6.

                                              EXAMPLE 1:




       226.     In fact, D is a seldom-used pitch in the Gaye - Townsend composition; of the 470

vocal pitches notated in the “deposit copy,” there are only eight vocal Ds.

       227.     In fourteen of the 34 “Gm” chords, there is an Eb present instead of a D,

rendering them all true I6 (Eb/G) chords from any perspective.

       228.     Thus, it is clear from the Gaye - Townsend written notation that the “iii”


                                                 46
               Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 47 of 94



chord, Gm, can be performed interchangeably with the “I6” chord, Eb/G, as long as ^3 is

played in the bass. Therefore, Sheeran’s band (which performs I6 chords more often than

iii chords) performs identical chord progressions to those notated in the Gaye - Townsend

deposit copy.

        229.     This factor alone does not mark the songs as an example of plagiarism, but is a

strong basis for showing them to be based on the same musical structure.

        230.     One must examine the progression’s melodic voicing, its formal role, and its

setting in terms of rhythm and tempo, among other factors that the two songs share or do not

share with each other and with the general population of song sources.

Melodic Voicing: Structure and Surface Ornamentation

        231.     Voicing is primarily determined by which chord tones are present in the outer

voices, and to a lesser degree in the inner voices.

        232.     In pop music, the outer voices are articulated by the singer (upper voice) and the

bass player (lowest “voice”).

        233.     Chord tones are identified as root, third or fifth (the constituents of each triad);

and possible additions of non-triadic seventh, ninth, eleventh, or thirteenth, and their

relationships to the three triad constituents.

        234.     As suggested in above, triads may be performed with a large number of different

possible upper-voice melodic components: The I chord may support vocal scale degrees ^1, ^3,

or ^5 as its root, third or fifth.

        235.     The ii chord may support ^2, ^4 or ^6 in the same way; and iii, ^3, ^5 or ^7.

These triadic tones may appear in any combination, repeated or not, and may be ornamented by

non-chord tones.


                                                   47
                Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 48 of 94



         236.     For instance, the root of the I chord, ^1, may participate in a singer’s upper-voice

melodic line that moves ^3 - ^2 - ^1 over the I chord, the vocal part thereby passing from the

triad’s third (^3) to its root (^1) through a non-chord tone (^2).

         237.     Similarly, the iii chord may support an upper-voice line that features a

neighboring motion ornamenting the triad’s third: ^5 - ^6 - ^5.

         238.     There are an infinite number of ways a single triad may support its upper voice,

some arrangements more stable with an emphasis on chord tones, and some more active by their

emphasis on non-chord tones.

         239.     In comparing the melodic vocal pitches for the first two phrases of each of (a)

Marvin Gaye - Edward Townsend and (b) Ed Sheeran works, shown below, note that each

example is based on the same repeated chord progression, supporting variations in the vocal

parts.

         240.     For each song, chords are indicated with bold roman numerals, and melodic

pitches with regular arabic numerals.

         241.     Vertical bar lines locate the accented beginnings of measures, each of which

contains four beats; semicolons divide the phrases.

         242.     Although the verse of each song is built upon four hearings of the same

progression, the first two phrases (essentially repeated, with ornamental variation, for phrases

three and four) are sufficient for comparison purposes.

                  a. Marvin Gaye - Edward Townsend, “Let’s Get It On,” first two phrases of

                     verse: I - iii 3 | -4-5-4-b3-2 | IV b3-2-1- | V 1- | 1-2; I - iii b3-2- | b3-2 - |

                     IV 1-6 | V b3- | -2-1.

                  b. Ed Sheeran, “Thinking Out Loud,” first two phrases of verse: I - I6 3 | -4-5-4-


                                                   48
              Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 49 of 94



                   3-2-1- | IV 2-3-6-1 | V; | I - I6 3- | 4-5-4-3-2-1- 1 | IV - | V

       243.     For clarity, the above relationships are shown in the following excerpt, Example

2, taken from the deposit copy of “Let’s Get It On,” notated with scale-degree numbers placed

above the staff and tablature:

                                          EXAMPLE 2:




       244.     Holding aside rhythmic similarities for the moment, the two melodies exhibit

many identical elements with pitch alone, all accented in relation to their ornamental differences:

                a. Both melodies begin on chord tone ^3, ascend stepwise through non-chord

                   tone ^4, and reach up to chord tone ^5 before falling stepwise. The onsets of

                   both vocal melodies are delayed until the second chord, iii (Gm), appears. In

                   both cases, ^5 appears midway through the first full measure of the phrase.

                b. Both melodies descend stepwise from ^5 to ^1: The Gaye - Townsend

                   composition directs the performer to luxuriate in the descent, ornamenting ^3

                   with a ^b3 blues inflection (which appears as a dissonant seventh over the IV


                   chord); Sheeran descends more quickly to ^1 before IV appears, but then

                   moves to ^3 as the dissonant seventh over the IV chord.

                c. In the second phrase’s recurring IV chord (Ab), Gaye - Townsend moves from


                                                49
               Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 50 of 94



                      ^2 to chord tones ^1 - ^6. In his first phrase’s IV chord, Sheeran accents non-

                      chord tone ^2, then moves to chord tones ^6 - ^1.

                   d. Perhaps most tellingly, both melodies end with an ornamented ^1 in the vocal

                      despite the fact that all phrases end on V (which is normally most

                      characteristic in withholding ^1), making for the same tension-filled, non-

                      resolving non-chord tones in the phrases’ climaxes.

        245.       Regarding the differences noted in just above, one might argue that in general,

melodies may be marked if they feature chromatic adjustments to pitches: ^b3, for instance, or


^#4 or ^b7.


        246.       In the works, clearly shown in the deposit copy, Gaye - Townsend often

ornaments ^3 by directing one to sing ^b3 instead, as when the composition directs the


performer to luxuriate on the initial descent, ornamenting ^b3 with lower neighbor ^2.


        247.       Sheeran, on the other hand, never performs ^b3.


        248.       The difference is a stylistic one, and not related to the song’s fundamental pitch

structure.

        249.       When Pat Boone would perform Little Richard’s songs, his covers became

“whitebread” performances by omitting Richard’s blues-based flatted tones.

        250.       In the same way, Sheeran is making an autotuned pop cover out of Gaye -

Townsend’s R&B model, rather than recomposing it.

        251.       For their part, Gaye and Townsend rarely have flatted tones in verses appearing

after the first.
                                                    50
              Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 51 of 94



       252.     In fact, the last statements of the Gaye - Townsend verse phrases appearing just

before the fade, shown below in Example 3, contain no flatted notes but still conform to the ^3-

rising to-^5, then falling to-^1 structure, anticipating Sheeran’s performance:

                                          EXAMPLE 3:




       253.     The Gaye - Townsend composition frequently ornaments ^5 in an upper voice

with its non-chord tone upper neighbor ^6, as in this excerpt, Example 4:

                                          EXAMPLE 4:




                                                51
               Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 52 of 94



        254.     In each of these 6-5 combinations, ^6 (C) is a neighbor to ^5 (Bb), because ^5 is

the chord tone (a member of both Eb and Bb7 chords), whereas C comes from outside the chord.

Sheeran frequently ornaments ^5 with its non-chord tone upper neighbor ^6 in an obtrusive

guitar part, as at 0:13 - 0:14, where this ornament expresses the upper voice by virtue of the

vocal rest.

        255.     Thus, both songs use the same pitch relationship in the same voice for the

same ornamental function relating the same scale degree to the same non-chord tone.

        256.     The Gaye - Townsend composition’s upper-voice emphasis on ^5 and ^3 shown

throughout the deposit copy is unusual when supported by the iii chord, which is more

characteristic with ^7 in the upper voice.

        257.     This ^7 is more typically part of a descending line, such as ^8 - ^7 - ^6 - ^5, each

pitch sustaining (with possible ornamentation) over one chord within the I - iii - IV - V

progression.

        258.     Examples of this combined upper voice and chord progression are ubiquitous and

appear in all of the following, each released before “Let’s Get It On”:

                 a. Pat Boone, “Gee, But It’s Lonely”

                 b. Larry Hall, “Sandy”

                 c. Cathy Jean & the Playmates, “Please Love Me Forever”

                 d. Jay & the Americans, “Cara Mia”

                 e. Dickey Lee, “Patches”

                 f. The New Christy Minstrels, “Green, Green”

                 g. Peter, Paul & Mary, “Puff (The Magic Dragon)”

                 h. Jimmy Clanton, “Venus in Blue Jeans”


                                                  52
              Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 53 of 94



                i. Gerry & the Pacemakers, “Ferry Across the Mersey”

                j. Diane Renay, “Navy Blue”

                k. Ed Ames, “My Cup Runneth Over”

                l. Donovan, “Hurdy Gurdy Man”

       259.     Closely related is the upper-voice ^8 - ^7 - ^6 - ^7, as heard in the introduction to

the Seekers’ “Georgy Girl.” We also sometimes hear ^8 - ^7 - ^8 - ^7, as in Tony Orlando’s

“Bless You.”

       260.     Because neither the Gaye - Townsend composition nor Sheeran in his

performance are interested in the upper-voice ^7, the melodies in the Gaye - Townsend

deposit copy and the Sheeran recording are marked as deviant from the most common

vocalization against iii in this specific progression, further supporting the connection of

                                        6
class members I - iii - IV - V and I - I - IV - V in these works.

Formal Relationships

       261.     Songs with verse-chorus structure alternate verses featuring different sets of lyrics

against choruses, which essentially repeat their lyrics.

       262.     Many songs include other sections such as bridges, introductions, refrains, pre-

choruses, instrumental breaks, codas and fade-outs, plus smaller-scale variations that add,

subtract, extend or curtail phrases within any of these parts. Additionally, sections such as verses

themselves may constitute couplets, twelve-bar forms, bar forms, SRDC forms, or other patterns.

       263.     Both Gaye - Townsend and Sheeran present us with verse-chorus examples that

include contrasting sections (referred to here as bridges) as well.

       264.     In both songs, verses are composed of couplets formed of a repeated line.

       265.     One line of each couplet is shown above; in both songs, the repeated line itself

                                                 53
               Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 54 of 94



contains a repeated progression (in the Gaye - Townsend model, the repeated progression is Eb -

Gm - Ab - Bb7).

        266.     Each verse, then, in both songs, contains one progression heard four times,

supporting a longer line performed twice.

        267.     In both songs, the chorus (bars 17-32 in Gaye - Townsend, shown below in

Example 5, and 1:20-1:50 in Sheeran) is also in the identical pattern, lines heard over four

performances of the I - iii - IV - V progression class (four times through the progression, Eb -

Gm - Ab - Bb7, numbered parenthetically in Ex. 5); in Sheeran, a short double-time two-bar

suffix extends the last repetition.

                                            EXAMPLE 5




                                                 54
              Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 55 of 94




       268.     Thus, both songs share the same formal structure at sub-phrase (4-bar

progression), phrase (8 bars, repetition of progression), section (16 bars of two phrases), and

multi-section levels (verse, chorus, bridge), and in each case, identical harmonic materials fill the

structures.

       269.     In relation to other parts of songs, the I - iii - IV - V progression class may appear

as part of any number of functions within the formal structure:

       The I - iii - IV - V progression . . .

                a. . . . . may be repeated once to constitute the entire verse, to then be followed

                   by a bridge, as in Peter & Gordon’s “I Go to Pieces.”

                b. . . . . may be heard four times, constituting the entire verse, to be followed by

                   a bridge, as in the Stone Poneys’ “Different Drum.”

                c. . . . . may be repeated to open the verse, then lead to a single concluding

                   phrase for a bar form, as in the Beach Boys’ “I Can Hear Music.”

                d. . . . . may be repeated to open the verse, and then move to a contrasting two-

                   phrase refrain, as in the Turtles’ “You Baby,” the Seekers’ “Georgy Girl,” or

                   Donovan’s “Hurdy Gurdy Man”

                e. . . . . may open both the antecedent and consequent phrases of a period, each

                   time followed by a contrasting passage that leads to cadence, as in Peter, Paul

                   & Mary’s “Puff (The Magic Dragon)” or the Toys’ “A Lover’s Concerto.”


                                                  55
              Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 56 of 94



                f. . . . . may be repeated within both the antecedent and consequent of a period

                    (without contrasting passages), as in Bob Dylan’s “Sad-Eyed Lady of the

                    Lowlands.”

                g. . . . . may function as a varied repetition, such as when I - iii - IV - I is

                    followed by I - iii - IV - V, as in the Cyrkle’s “Red Rubber Ball.”

                h. . . . . may appear as a contrasting idea, such as in the D-gesture of an SRDC

                    structure, as in Dickey Lee’s “Patches” and “Laurie (Strange Things

                    Happen).”

                i. . . . . may appear as the basic idea of a sentence structure, as in Oliver’s

                    “Jean.”

                j. . . . . may appear as one of four different progressions within a single verse, as

                    in Ed Ames’ “My Cup Runneth Over.”

                k. . . . . may be repeated in a one-part, strophic form, as in the Four Seasons’

                    “Opus 17 (Don’t You Worry ‘Bout Me).”

                l. . . . . may be withheld until the chorus, as in Jay & the Americans’ “Walkin’ in

                    the Rain.”

                m. . . . . may be withheld until the bridge, as in the Beatles’ “I Feel Fine.”

       270.     Most four-chord loops (repetitions of the four-chord pattern) do not contain the iii

chord; witness I - VI - II - V, the basis of the ubiquitous “Rhythm” changes, as in the Beatles’

“Rocky Raccoon” (see above).

       271.     When the iii (III) function is repeated multiple times as a continuous loop, it is

nearly always given a bluesy flatting, as in the I - bIII - IV - IVb of the Yardbirds’ “For Your


Love” or the I - bIII - IV - bVI of the Monkees’ “(I’m Not Your) Steppin’ Stone.”

                                                   56
                Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 57 of 94



         272.     See also, for instance, the I - IV - V - IV loops of the Kingsmen’s “Louie Louie”

or the McCoys’ “Hang on Sloopy.”

         273.     It is very unusual to repeat the I - iii - IV - V progression as a loop without

contrast, and beyond rare to do so throughout the entirety of both verses and choruses; the

Commodores’ “Easy” is the only such example known to me other thanthe Gaye -

Townsend and Sheeran works.

Rhythm including Syncopation

         274.     Syncopation, which is the accentuation of a beat that occupies a normally weak

metric position (such as the backbeat or offbeat), is also a telltale marker that unitesthe Gaye -

Townsend and Sheeran works in unusual ways. In songs that include the I - iii - IV - V

progression class, chords typically change every four beats (a full bar), providing a “harmonic

accent” on strong downbeats (the first beat of every bar). Syncopated chord changes, occurring

on weak beats, are much less common, but these are heard in both Gaye - Townsend and Sheeran

works.

         275.     The following excerpt, Example 6, numbers every beat below each staff. Beats 1

and 3 are always metrically strong in relation to beats 2 and 4 (the backbeats).

         276.     Accenting weak beats by playing on the backbeat creates syncopation.

         277.     In the deposit copy, convention would have all chord changes notated on the

strong first beat of every bar, but note that in Example 6, each Gm chord and Bb7 chord occurs

early, on the weak fourth beat of the previous bar.

         278.     This creates a very characteristic syncopation. Note that not only are the chord

changes syncopated, but so is the vocal line; see how for nearly all syncopated Gm and Bb7

chords, the voice articulates a syllable on a weak beat and ties or slurs it across a barline (see


                                                   57
              Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 58 of 94



“I’ve,” “baby,” and “so”).

                                           EXAMPLE 6:




       279.     A search of a sample of 6,000 songs (all top-twenty hits plus hundreds of album

tracks) from 1955 to 1975 reveals only a small handful that contain examples of syncopated

changes within the I - iii - IV - V progression class. All are listed here.

                a. The Seekers’ “Georgy Girl” has the following harmonic rhythm: I (on

                   downbeat) - iii (on the weak fourth beat) - IV (on the following downbeat) - V

                   (on the weak fourth beat).

                b. The Grass Roots’ “Sooner or Later”: each chord change appears on the

                   anticipatory weak half of a weak fourth beat.

                c. Marvin Gaye’s “Let’s Get It On”: I (on downbeat) - iii (on the weak fourth

                   beat) - IV (on the following downbeat) - V (on the weak fourth beat).

                d. Ed Sheeran’s “Thinking Out Loud”: I (on downbeat) - iii (on the weak fourth

                   beat) - IV (on the following downbeat) - V (on the fourth beat).

                e. Two well-known examples of a similarly syncopated four-chord progression

                   (accenting first a downbeat, then the anticipatory weak half of a weak fourth

                   beat, then this pattern repeated), Wilson Pickett’s “In the Midnight Hour” and

                   Eddie Floyd’s “Knock on Wood,” are based on a different four-chord

                                                  58
              Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 59 of 94




                   progression: the minor-pentatonic bVII5 - V5 - IV5 - bIII5 - I5 in the former


                   and I5 - bIII5 - IV5 - V5 - bVII5 in the latter. (Steve Cropper is said to have


                   had the idea of inverting the former’s progression for the latter recording.)

       280.     Thus, the Gaye - Townsend and Sheeran works are two of only three songs in a

6,000-song sample using the I - iii - IV - V chord progression class that share the same pattern of

syncopated chord changes (the third being “Georgy Girl”).

       281.     Melodies are marked by which vocal pitches are metrically accented in relation to

others, which appear directly with the chord changes (the strongest accent, especially when

aligning with first beats of measures) and which appear in weaker metric locations.

       282.     As shown in the examples given above, both Gaye - Townsend’s and Sheeran’s

vocal melodies begin in metrically weak positions, delaying the singing of the lyrics until

the second chord appears. Also in both cases, ^5 appears midway through the second bar

of the phrase. (This can be seen in Example 6 directly above.)

       283.     Whereas in most songs, verses maintain the same or similar rhythms one after the

other, both Gaye - Townsend and Sheeran provide a great deal of extemporaneous rhythmic

abandon in verses that appear after the first, especially ending phrases in different places (on beat

3, on the second half of beat 3, on beat 2, etc.), thus both the Gaye - Townsend composition

and Sheeran expressing the same degree of rhythmic freedom on the musical surface.

       284.     Illustrations of the rhythmic variation can be found in the last syllables of each

unique phrase shown in the examples quoted above:

                a. Ex. 2: “baby” is articulated on beat 4; “long” is articulated on beat 2

                b. Ex. 3: “baby” is articulated on the second half of beat 2; “sanctified” is


                                                 59
              Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 60 of 94



                     articulated on beat 3

                c. Ex. 5: “Ow” is articulated on beat 2; “baby” is articulated on beat 2 then on

                     beat 1; “sugar” is articulated on the second half of beat 4; “Ooh” is articulated

                     on beat 2

Correspondence of Lyrics and Music

       285.     Both Gaye - Townsend and Sheeran works are expressions of a single theme: both

are romantic songs, in each a man gently asking a woman for physical lovemaking, and both

betraying an inner tension with numerous sorts of struggles. Gaye - Townsend expresses this as

sexual tension: “I’ve been really tryin’, baby, tryin’ to hold back this feelin’ for so long,”

whereas Sheeran displaces the tension: “when your legs don’t work like they used to before.”

       286.     While this is a common theme, and the lyrics of the two songs do not intersect in

particulars, the two musical settings are identical in ways that support the same theme and their

respective lyrics.

       287.     The chord loop in each song, because it ends in a tension-filled V chord that does

not resolve to I within the phrase, constantly sets up expectations in Gaye - Townsend of release

that never comes, and only occurs in Sheeran in his two-bar suffix to the chorus (an extension

mentioned above).

       288.     More singular is the fact that in both songs, phrases that conclude on V never

harmonize the upper-voice ^1 with which each vocal phrase ends, the ^1 never moving to

members of the V chord such as ^2 or ^7, but instead being left unresolved.

       289.     The perfect illustration in seen in Example 5, bar 24, where “Let’s get it” is sung

on a repeated non-resolving ^1 while the V7 chord (Bb7) is sustained; exactly the same

dissonant expression appears at “for so long” in Example 6.


                                                  60
               Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 61 of 94



        290.     Most rock and pop singing is syllabic, one pitch sung for each syllable. Gaye and

Townsend often direct the singer to perform melismatically to express a soulful purgation, the

free release of inner tension, with multiple pitches sung per syllable.

        291.     Sheeran performs “Thinking Out Loud” the same way. Extended melismas occur

numerous places in the Gaye - Townsend composition, such as in:

                 a. Ex. 1: “try-” sung on six pitches, repeating gb - f (^b3 - ^4) multiple times

                 b. Ex. 3: “On” sung on two long pitches, c - bb (^6 - ^5), then “On” on four

                    pitches, bb - c - bb - g (^5 - ^6 - ^5 - ^3)

        292.     Gaye - Townsend’s most expressive melisma is notated over the tense

retransitional V at the end of the second bridge. As shown in Example 7, below, the syllable

“bush” requires eight pitches, g - ab - g - ab - g - f - g - f (^3 - ^4 - ^3 - ^4 - ^3 - ^2 - ^3 - ^2), two

of them extended with syncopations crossing barlines:\

                                             EXAMPLE 7:




        293.     In Sheeran, such extended melismas are performed at 1:21, 2:04, 2:48, 3:58, and

4:33, for a similar distribution in number as appearing in Gaye - Townsend.

        294.     In summary, comparison of the Gaye - Townsend deposit copy with the Sheeran

recording yields a number of correspondences: both songs share the same repeated four-chord

progression.

                                                    61
              Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 62 of 94



       295.     Both feature melodies based on the same distinctive structural shape, including

similar relations between vocal tones and underlying chords, and both display the same rhythmic

freedom.

       296.     Both songs share the same formal structures at all levels, from surface phrases to

largest sections.

       297.     Both are among the only three known songs to share the same syncopation of the

repeated four-chord pattern.

       298.     The sharing of all of these elements strongly evidence copying by Sheeran of

Gaye - Townsend.

       299.     In addition to the factors enumerated above, a comparison of Ed Sheeran’s

recording with Marvin Gaye’s 1973 hit recording shows additional commonalities not revealed

when considering the lead-sheet deposit copy alone.



Chord Progression

       300.     As discussed above, the Gaye - Townsend and Sheeran works share a progression

class, I - iii - IV - V, an uncommon one among those progressions opening with I.

       301.     Through most of “Let’s Get It On,” no ^7 can be heard in any inner voices,

rendering its “iii” absolutely identical to I6 (see above), meaning that the two songs share

identical harmonic progressions.

       302.     In listening to Gaye’s recording, one can hear that of the 34 “Gm” chords shown

in the deposit copy, fourteen include an Eb instead of D, making them effectively I6 chords

instead of the “Gm” indications of iii chords.

       303.     In 24 of the 34 chords, there is no D anywhere in the vocal or accompanimental


                                                 62
              Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 63 of 94



texture as heard.

       304.     In fact, D is a seldom-used pitch in Gaye’s performance; of the 451 vocal pitches

heard in the recording, there are only five vocal Ds. In fourteen of these resulting “Gm” chords,

there is an Eb present instead of a D, rendering them true I6 chords from any perspective.

       305.     Thus, it is clear from a comparison of the Gaye recording and the the Gaye -

Townsend deposit copy that the “iii” chord, Gm, can be performed interchangeably with

the “I6” chord, Eb/G, as long as ^3 is played in the bass.

       306.     Therefore, Sheeran’s band performs identical chord progressions to those

heard in the Gaye recording.

Melodic Voicing: Structure and Surface Ornamentation

       307.     One factor not appearing in the deposit copy but clear in the recordings shows

how Sheeran modeled his performance on Gaye’s recording.

       308.     Among other performance values, Gaye often sings in falsetto, forcing his voice

above the upper extreme of its high natural range.

       309.     The first such appearance is with the interjectory syllable, “whoo!” on a high ^1 at

0:25, contrasting with the following chorus, which begins in Gaye’s lowest register; this falsetto

“whoo” reappears throughout the hit recording.

       310.     Sheeran, who has the same high range, makes frequent use of falsetto, often in

word trail-offs (as on “oh” at 3:33-34), but sometimes quite up front, as in the sustained word

“same” at 2:54.

Formal Relationships

       311.     In both songs, bridges lead to retransitional stop-time solo singing over climactic

V chords that introduce choruses while nearly all of the pitched accompaniment drops out (2:20-


                                                 63
              Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 64 of 94



2:22 in Gaye, 0:56-1:19 in Sheeran).

       312.     The Bb7 chord, the only time it is sustained for four full bars in the entire song, is

the climactic V chord.

Tempo and Syncopation

       313.     Tempo is a very strong additional mark of distinction that pairs the two works.

Songs with four beats per measure (the same meter as in Gaye and Sheeran) that include the I -

iii - IV - V progression-class range from a slow 72 beats per minute (as in Connie Francis’s

“Where the Boys Are”) to a fast 160 bpm (as in Bobby Rydell’s “Forget Him”).

       314.     Both Gaye and Sheeran recordings proceed at the same, at 80 bpm (± 2 bpm,

as they both fluctuate slightly).

       315.     Not a single other song in a 6,000-song sample that includes a I - iii - IV - V

        6
or I - I - IV - V progression has the same slow tempo.

       In regard to §D1 in Part I, all other known such examples of syncopated changes within

the I - iii - IV - V progression class, listed again here, have a tempo much faster than Gaye’s and

Sheeran’s 80 bpm:

       The Seekers’ “Georgy Girl”: Tempo: 152 bpm.

       The Grass Roots’ “Sooner or Later”: Tempo: 126 bpm

       Marvin Gaye’s “Let’s Get It On”: Tempo: 80 bpm

       Ed Sheeran’s “Thinking Out Loud”: Tempo: 80 bpm

       Wilson Pickett’s “In the Midnight Hour”: Tempo: 116 bpm

       Eddie Floyd’s “Knock on Wood”: Tempo: 104 bpm.

       316.     Thus, the Gaye and Sheeran works are two of only three songs in a 6,000-song

sample using the I - iii - IV - V chord progression class that share the same pattern of syncopated

                                                  64
              Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 65 of 94



chord changes (the third being “Georgy Girl”), as well as being the only two such examples with

that progression class to move at the tempo of 80 bpm.

Summary

       317.     To encapsulate the above arguments, focusing on the correspondences between

Gaye - Townsend’s “Let’s Get It On” and Sheeran’s “Thinking Out Loud,” first addressing

elements shared with the deposit copy:

                a. Both songs are based on the same progression class (I - iii - IV - V), indeed

                                                                6
                   mostly on exactly the same progression, I - I - IV - V.

                b. Both songs use this progression as a loop in both verse and chorus passages.

                c. Both upper-voice melodies are based on the shape, ^3 - ^4 - ^5 - ^4 - ^3 - ^2 -

                   ^1, which then moves to scale degrees ^6, ^1 and ^2, with identical accents.

                d. Both songs emphasize as scale degrees upper-voice ^5 and ^3 over the iii

                   chord, as opposed to the more usual ^7 over iii.

                e. Both songs end cadential phrases on a non-resolving upper-voice ^1, even

                   though this is not a member of the goal V chord. In both cases, the lack of

                   tension resolution is related to the song’s underlying theme.

                f. Both songs share the same formal structure at sub-phrase, phrase, section,

                   and multi-section levels.

                g. Both songs share the same identical syncopated rhythm of chord changes.

                h. Both songs’ vocal melodies begin in the same markedly weak metrical

                   location, and in both, the vocal goal of ^5 is achieved at the same metrical

                   position within the phrase.

                i. Both songs have a similar distribution of vocal melismas, expressing in

                                                 65
              Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 66 of 94



                   both a similar theme.

       318.     When one considers the “Let’s Get It On” sound recording, additional

commonalities emerge:

                a. Both songs have the identical tempo of 80 beats per minute (±2 bpm, as

                   above), uniquely for the chord progression.

                b. In both recordings, the repeated chord progression is played in such a way

                   to make the “iii” chord absolutely identical to the “I6” chord, bringing the

                   two songs even closer together.

                c. In both recordings, most instrumentalists drop out for a moment of “stop

                   time” precisely at the end of the bridge’s retransition, enabling the singer

                   to prolong the climactic V chord with solo singing.

                d. Sheeran’s recording—notably his strategic use of falsetto voice—is clearly

                   modeled after Gaye’s recording.

       319.     It has been shown above that the combination of two or three of the above

factors occurs only in these two songs. The fact that all factors are held in common proves

the case.

       320.     Defendants’ access to Plaintiff’s work is beyond challenge, as “Let’s Get It On” is

a world-famous composition and recording, and the two works are indeed substantially similar

for purposes of copyright infringement. The additional fact that no other song shares the

foregoing characteristics is strong evidence not of arbitrary convergence or parallel development,

but knowing, willful infringement.

       321.     Indeed, upon information and belief Sheeran himself regularly performs both

songs together in a “mash-up” format, moving from one song to the other and back again. At



                                                66
              Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 67 of 94



least one example of one such performance is publicly-available on YouTube

(https://www.youtube.com/watch?v=RxZjVZKVN7k) (see time index 4:29-5:10). Sheeran

transitioned seamlessly between the lyrics of the two songs without changing the notes, tempo,

rhythm or any other elements. The video was uploaded to YouTube on November 20, 2014, the

day after the concert from which it was taken.

       322.     Thus, Sheeran himself had actual notice, and upon information and belief the

balance of the Defendants had actual and/or constructive notice, of the similarities between

the two musical works no later than November 19, 2014. As discussed below, the Spin article

was published March 11, 2015, and official notice of the infringement came no later than April

15, 2015, when counsel for the Griffin plaintiffs gave notice and provided a musicologist report.

       323.     Upon reasonable information and belief, “Thinking Out Loud” has hit the number

one (1) position on the national charts in eleven (11) countries since 2014, including both the

United States and the United Kingdom, and has been certified platinum multiple times by the

Recording Industry Association of America, indicating sales in excess of one million (1,000,000)

copies sold in the United States, as well as substantial sales internationally. The single and the

album “X” sold over fifteen (15) million copies. In 2015, “Thinking Out Loud” was a top-three

song as measured by performance income in the world. Revenue derived and/or related to

“Thinking Out Loud,” including but not limited to record sales, performance tour income,

merchandising, synchronization and licensing are in the hundreds of millions of dollars.

       324.     According to the Official Charts Company, the recording of “Thinking Out Loud”

is one (1) of the best-selling singles of all time in the U.K., having sold over 2 million

(2,000,000) copies and ten (10) million albums. Upon reasonable information and belief, the

Defendants have authorized the use of “Thinking Out Loud” in compilation albums, television



                                                 67
              Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 68 of 94



commercials and music videos. Specifically, the music video for “Thinking Out Loud” is one of

the most popular sponsored music videos on YouTube. Prior to the viewing of “Thinking Out

Loud” on YouTube, an advertisement appears for which the Defendants are entitled to and

receive a royalty or other revenue, which is Plaintiff’s money. As of June 2018, “Thinking Out

Loud” has been played over one billion times on YouTube and streamed billions of times.

       325.     The Defendant, Mr. Edward Sheeran, has had access to “Let’s Get It On” by

virtue of its wide dissemination. In fact, he has referenced and performed the song while also

performing “Thinking Out Loud”. In addition, the Defendant, Edward Sheeran, by and through

the Defendant, Sony/ATV, had increased access to “Let ‘s Get It On” because both songs are

administered globally through Sony/ATV. Furthermore, “Let’s Get It On” is available on every

major digital retailer and streaming service including, without limitation, iTunes and Amazon.

       326.     The melodic, harmonic, drums, bass line, backing chorus, tempo and syncopation

elements of the “Thinking Out Loud” composition are substantially and/or strikingly similar to

those elements of the “Let’s Get It On” composition. The instant Defendants copied,

reproduced, distributed, and/or publicly performed copyrightable elements of “Let’s Get It On”

specifically, the melody, harmony, drums, bass line, backing chorus, tempo and syncopation of

“Let’s Get It On”, without authorization. The two works in question are therefore substantially

similar.

       327.     To date, each of the Defendants reproduced, distributed, publicly performed,

and/or authorized the reproduction, distribution, and public performance of the infringing

composition and sound recording “Thinking Out Loud” and each of the Defendants continues to

infringe “Let’s Get It On”.

       328.     Upon information and belief, the Defendants were notified of the infringement at



                                                68
               Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 69 of 94



least as early as April 15, 2015 (the “Notice”), by the parties to the Griffin action, and were

provided with a written report from musicologist Dr. Alexander Stewart, setting forth the basis

for the infringement. Despite, upon information and belief, receiving the Notice, the Defendants

continued to exploit “Thinking Out Loud” without permission, by using the melodic, harmonic,

drums, bass line, backing chorus, tempo and syncopation elements copied from “Let’s Get It On”

composition, which use constitutes copyright infringement.

        329.     Upon further information and belief, Sony/ATV was provided with a copy of the

March 11, 2015 Spin magazine article, and spoke to counsel for the Griffin plaintiffs, within days

of the article’s publication.

        330.     Despite, upon information and belief, the Notice, all of the Defendants have

continued to infringe Plaintiff’s copyrighted work. The infringement by the Defendants is

willful, as evidenced by their continuing to infringe “Let’s Get It On” after the Notice, upon

information and belief, was provided to them.

        331.     On August 9, 2016, Kathryn Townsend Griffin, Helen McDonald, and the Estate

of Cherri Gale Townsend, filed a complaint for copyright infringement in the United States

District Court for the Southern District of New York, 16-cv-6309, against Sheeran, Ed Sheeran

Limited, Gingerbread Man Records, Wadge, Amy Wadge Studios, Gosling, Sticky Studios,

Sony/ATV Music Publishing, Ltd. UK, Sony/ATV, Atlantic Records, Atlantic Records (UK),

BDi, Bucks, Warner Music Group Corporation and Warner Music Group, Ltd. (UK), alleging

that “Thinking Out Loud” infringed the copyright in the musical composition “Let’s Get It On.”

That case was terminated February 15, 2017.

        332.     On July 11, 2017, Kathryn Townsend Griffin, Helen McDonald, and the Estate of

Cherri Gale Townsend, filed a complaint for copyright infringement in the United States District



                                                 69
               Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 70 of 94



Court for the Southern District of New York, 17-cv-5221, against Sheeran, Atlantic Records,

Sony/ATV and Warner Music Group Corporation, alleging that “Thinking Out Loud” infringed

the copyright in the musical composition “Let’s Get It On.” That case is ongoing.

        333.      The Defendants knowingly and intentionally infringed Plaintiff’s rights. The

Defendants’ collective knowledge and intent are established by, among other things, the fact that

Defendants to this day have neither sought, nor obtained, a license from the owners of the rights.

All conditions precedent to the maintenance and/or establishment of the instant action have been

satisfied and/or, otherwise, waived by the Defendants.



Sony/ATV and Stone Diamond, Along With EMI Music Publishing, Sony/ATV, Sony
Music, and Sony Corporation of America, Failed and Refused to Take Action to Enhance
and Protect the Copyright in the Composition

        334.      Stone Diamond is the legal owner of the “Let’s Get It On” composition, while

SAS is one of its beneficial owners.

        335.      As a beneficial owner of the “Let’s Get It On” composition, SAS may bring

infringement actions in the United States such as this one, and file copyright registrations, such

as the 2020 registration at issue in this case.

        336.      A beneficial owner may not, however, bring infringement actions outside of the

United States – only the legal copyright owner and/or publisher such as Stone Diamond, and/or

exclusive administrator, such as Sony/ATV, may do so.

        337.      Actions for copyright infringement brought in the United Kingdom against

residents of the United Kingdom can adjudicate issues of copyright infringement occurring in

any European Union member country. Defendants know this, and have known this at all

relevant times.

        338.      Actions for copyright infringement brought in the United Kingdom and the
                                                  70
               Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 71 of 94



European Union enjoy a six-year statute of limitations. Defendants know this, and have known

this at all relevant times.

        339.     In addition, in actions for copyright infringement brought in the United Kingdom

and the European Union, no copyright registration is required as a prerequisite for filing.

Defendants know this, and have known this at all relevant times.

        340.     In addition, in actions for copyright infringement of musical compositions

brought in the United Kingdom for damages arising in the United Kingdom and in any European

Union member countries, as well as actions brought in the European Union member countries

themselves and in all countries around the world, plaintiffs are not limited to using sheet music

to demonstrate to the court that the composition has been infringement. Indeed, plaintiffs in such

cases may use sound recordings to demonstrate infringement of musical compositions without

limitation. Sony/ATV (and to the extent applicable, Stone Diamond, EMI Music Publishing,

Sony Music, Sony Corporation of America and Sony Corporation) had the power – and should

have exercised the power – to initiate legal actions around the world to seek damages for

copyright infringement of the “Let’s Get It On” musical composition by “Thinking Out Loud.”

Defendants know this, and have known this at all relevant times.

        341.     Sony/ATV is the administrator of the “Let’s Get It On” composition. As

administrator, Sony/ATV is responsible for administering, registering and licensing the “Let’s

Get It On” composition, and collecting publishing royalties from such licenses on behalf of

Stone Diamond, the legal owner of the composition.

        342.     Upon information and belief, the scope of Sony/ATV obligations to the owners of

the “Let’s Get It On” composition are detailed in one or more contracts between Sony/ATV (or

its corporate predecessors or successors/assigns) and the owners of the composition.



                                                 71
               Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 72 of 94



        343.       Upon information and belief, one or more of EMI Music Publishing, Sony/ATV,

Sony Music and Sony Corporation of America own, control or share Stone Diamond’s copyright

rights in the “Let’s Get It On” musical composition.

        344.       Upon information and belief, one or more of EMI Music Publishing, Sony Music

and Sony Corporation of America own, control or share Sony/ATV’s rights and obligations as

worldwide administrator of the “Let’s Get It On” musical composition.

        345.       Upon information and belief, Sony/ATV was and is obligated under the

aforementioned contracts to make filings with the United States Copyright Office to protect,

maintain the protection, and enhance the protection afforded to the “Let’s Get It On”

composition under the Copyright Act.

        346.       Upon information and belief, Sony/ATV was and is also obligated under the

aforementioned contracts to take steps to investigate potential infringement of the “Let’s Get It

On” composition, and to take steps to prevent and curb such infringement, including but not

limited to through directing the initiation of legal action.

        347.       Separate and apart from Sony/ATV’s aforementioned obligations under the

aforementioned contracts, Sony/ATV had and has an obligation at common law to make filings

with the United States Copyright Office to protect, maintain the protection, and enhance the

protection afforded to the “Let’s Get It On” composition under the Copyright Act.

        348.       Separate and apart from Sony/ATV’s aforementioned obligations under the

aforementioned contracts, Sony/ATV had and has an obligation at common law to take steps to

investigate potential infringement of the “Let’s Get It On” composition, and to take steps to

prevent and curb such infringement, including but not limited to through directing the initiation

of legal action.



                                                  72
              Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 73 of 94



       349.     As discussed above, Sheeran himself performed a “mash up” of the two musical

works in concert on November 19, 2014, and by April 15, 2015, one or more of the Defendants

were placed on notice of claims that “Thinking Out Loud” infringes the copyright in the musical

composition “Let’s Get It On.”

       350.     Upon information and belief, one or more of the Defendants, including EMI

Music Publishing, Sony/ATV, Sony Music, Sony Corporation of America, Sony/ATV and Stone

Diamond, were aware even earlier than April 15, 2015, and even earlier than the release of

“Thinking Out Loud” of the similarities between the works and the likelihood that “Thinking Out

Loud” infringed the copyright in “Let’s Get It On.”

       351.     Upon information and belief, these Defendants not only failed to take action to

protect “Let’s Get It On,” failed to ensure that the owners of “Let’s Get It On” would be

compensated by those responsible for the release of “Thinking Out Loud,” but made the

affirmative decision to favor the interests of those who would benefit from “Thinking Out Loud”

over those who would benefit from enhanced protection for “Let’s Get It On,” and in doing so

violated their duties to SAS.

       352.     Upon information and belief, these Defendants made the determination that they

had made, and would continue to make, more money by supporting the career of Sheeran, rather

than enhancing the protection for, and enforcing the rights of the owners of, the “Let’s Get It

On” musical composition.



                      LICENSING ANALYSIS – DANIEL RUBIN, ESQ.

       353.     Plaintiff adopts as its allegations of fact the analysis set forth in the attached

report of Daniel Rubin, Esq., attached hereto and incorporated herein as Exhibit C, and detailed



                                                   73
                Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 74 of 94



in the following paragraphs.

         354.     “Interpolations” refers to the creation of musical works and recordings that

substantially copy or derived from existing works.

         355.     For example, the instrumental melody from Puff Daddy’s “I’ll Be Missing You”

is derived from a sample from the Police’s “Every Breath You Take” and an interpolation of the

vocal melody from the same song.

         356.     In contrast, in Flo Rida’s “Right Round” the chorus is interpolated entirely from

“You Spin Me Round (Like A Record)” by Dead or Alive.

         357.     The combination of elements, especially the instrumentation and underlying chord

progression-bass line combination of “Let’s Get It On,” was featured throughout “Thinking Out

Loud.”

         358.     The underlying chord progression-bass line combination from “Let’s Get It On” is

virtually identical to chord progression-bass line combination of “Thinking Out Loud.”

         359.     There are also striking similarities between the melodies and styles of the two

works.

         360.     Had an experienced licensing professional been asked by a client to advise them

as to whether “Thinking Out Loud” should be cleared, said experienced licensing professional

would have told them that it absolutely would need to be cleared, as the songs sound strikingly

similar and that if they did not do so they would be looking at an infringement claim and that it

could end up costing them a lot more after the fact.

         361.     “Thinking Out Loud” represents at least a 80% use of “Let’s Get It On,” as judged

under normal circumstances.

         362.     When an interpolation is not cleared prior to release of the record and



                                                   74
              Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 75 of 94



subsequently becomes a copyright infringement case, the percentage often ranges as high as

100% copyright ownership, in additional to monetary damages.

       363.     There are a number of factors that - if present - suggest higher percentages in the

case of “Thinking Out Loud” as compared to “Let’s Get It On.”

       364.     All of the following are present here and support a very high percentage, toward

the top of the 80%-100% range:

                a. “Let’s Get It On” was and remains a hugely popular song since its release in

                   1973. There are few songs that are so well-known. In the marketplace, the

                   more successful and well-known the original song, the greater license dollars

                   and rates it can command.

                b. Marvin Gaye was and remains one of the most influential artists in the history

                   of popular music. Referencing his and Mr. Townsend’s work also supports

                   higher licensing fees and higher ownership rates for the owners of “Let’s Get

                   It On.”

                c. Mr. Sheeran has enjoyed a meteoric rise in his popularity and success

                   following the release of “Thinking Out Loud.” These factors also indicate a

                   higher rate, as they can be attributed to some degree to the Sheeran work.

                d. Mr. Sheeran and the other Defendants are sophisticated for-profit players in

                   the music industry. They surely knew the need to clear copyrights before

                   releasing new songs. Their decision to proceed without doing so also supports

                   the highest of percentages, as well as the fact that it goes without saying that

                   they paid no, much less any substantial upfront money as a down payment to

                   license “Let’s Get It On.”



                                                 75
              Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 76 of 94



                e. The 1973 copyright registration, which was based on the sheet music by

                   Edward Townsend and Marvin Gaye, has been strengthened by an additional

                   copyright registration based on the 1973 sound recording by Marvin Gaye of

                   “Let’s Get It On.” The increased scope of protected rights further supports a

                   high license percentage.



                                FIRST CAUSE OF ACTION
                  (Willful Copyright Infringement – 17 U.S.C. § 101, et seq.)

       365.     Plaintiff repeats and realleges each of the foregoing Paragraphs as though fully set

forth herein. The Defendants’ reproduction, distribution, and public performances of the

infringing work, “Thinking Out Loud” in the United States and internationally, continue to this

day, and Defendants have not deigned to compensate the copyright owners of the Work

(including SAS) for the use of the copyrighted work in “Let’s Get It On”. The Defendants’

reproduction, distribution, public performance, streaming, concerts, merchandizing,

synchronization, licensing and economic exploitation of “Thinking Out Loud”, and authorizing

others to do the same, infringes Plaintiff’s exclusive rights under the Copyright Act.

       366.     The conduct of the Defendants is knowing and willful.

       367.     As a direct and/or proximate result of the Defendants’ wrongful conduct, the

Plaintiff has been irreparably harmed, suffered damage, and Defendants have profited in an

amount in the amount of hundreds of millions of dollars and to be determined at trial.

       368.     One or more of the Defendants infringed on Plaintiff’s exclusive copyright in

“Let’s Get It On” when it distributed and sold sound recordings, including compact discs,

phonorecords, digital downloads, licenses, streaming, ringtones, ringbacks, and all other

economic exploitation and video recordings, embodying “Thinking Out Loud”. Such

                                                 76
              Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 77 of 94



reproduction and release was wholly unauthorized, as it was without any license or consent of

authority from the Plaintiff. By virtue of this unauthorized commercial exploitation, Defendants

have realized illegal revenues.

       369.     The Defendants infringed Plaintiff SAS’s exclusive copyright in “Let’s Get It On”

when they issued and/or authorized others to issue licenses to third parties for the use,

publication, and exploitation of “Thinking Out Loud”. Said licenses were issued without any

consent or authority from the copyright owners (including Plaintiff SAS) of “Let’s Get It On,”

from which “Thinking Out Loud” was substantially copied. By virtue of this unauthorized

commercial exploitation, Defendants have realized illegal revenues.

       370.     As a direct and/or proximate result of the Defendants’ infringement on Plaintiff’s

exclusive copyright in “Let’s Get It On”, Plaintiff has suffered damages. Said injuries are

continuing and will not abate in the future.

       371.     Defendant AEG and one or more of the other Defendants are also liable for

vicarious copyright infringement, in that – in addition to the actions or omissions set forth above

– said Defendants:

                a.     Had the right and ability to control and/or monitor and/or supervise others

                       engaged in acts of direct infringement; and

                b.     Enjoyed a direct financial benefit from acts of direct copyright

                       infringement.

       372.     Upon information and belief, AEG has the right and ability to control, monitor

and/or supervise the musical works Ed Sheeran performed in concerts, including hundreds of

concerts at which Sheeran performed “Thinking Out Loud.”

       373.     Upon information and belief, AEG received a direct financial benefit, in the form



                                                 77
                Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 78 of 94



of a share of the revenues collected, at every concert at which Sheeran performed “Thinking Out

Loud.”

         374.     Defendant AEG and one or more of the other Defendants are also liable for

contributory copyright infringement, in that – in addition to the actions or omissions set forth

above – said Defendants:

                  a.     Knew or should have known that Sheeran was going to engage in acts of

                         copyright infringement; and

                  b.     Induced, caused or materially contributed to Sheeran’s infringing conduct.

         375.     Upon information and belief, AEG knew or should have known that Sheeran was

going to perform “Thinking Out Loud” in concert.

         376.     Upon information and belief, AEG induced, caused and materially contributed to

Sheeran’s performance of “Thinking Out Loud” in concert by serving as promoter of Sheeran’s

concerts, securing the venues for Sheeran’s concerts, and making all necessary arrangements for

Sheeran’s concerts at which he performed “Thinking Out Loud.”

         377.     Pursuant to 17 U.S.C. § 504(c), the Plaintiff is entitled to statutory damages since

the infringement occurred after the copyrights were registered.



SECOND CAUSE OF ACTION (Breach of Contract of Administration Agreement against
 EMI Music Publishing, Sony/ATV, Sony Music, Sony Corporation of America and Sony
                                  Corporation)

         378.     Plaintiff repeats and realleges each of the foregoing Paragraphs as though fully set

forth herein.

         379.     Stone Diamond is the legal owner of the copyright in the musical composition

“Let’s Get It On.” SAS is one of the beneficial owners of that same musical composition.



                                                   78
              Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 79 of 94



       380.     Sony/ATV is the worldwide administrator of the “Let’s Get It On” musical

composition.

       381.     Upon information and belief, one or more of EMI Music Publishing, Sony/ATV,

Sony Music and Sony Corporation of America own, control or share Stone Diamond’s copyright

rights in the “Let’s Get It On” musical composition.

       382.     Upon information and belief, one or more of EMI Music Publishing, Sony Music

and Sony Corporation of America own, control or share Sony/ATV’s rights and obligations as

worldwide administrator of the “Let’s Get It On” musical composition.

       383.     Upon information and belief, Sony/ATV’s (and to the extent applicable, that of

EMI Music Publishing, Sony Music, Sony Corporation of America and Sony Corporation)

worldwide administration of “Let’s Get It On” is governed by one or more Administration

Agreements between Sony/ATV, on the one hand, and Stone Diamond, on the other hand, or the

corporate predecessors or successors/assigns of one or both of those companies.

       384.     SAS made multiple requests of Sony/ATV and Stone Diamond for a copy of the

Administration Agreements, on April 7, May 22, 2020, but those requests were refused – not a

single piece of paper was provided.

       385.     SAS has also made requests of Sony/ATV and Stone Diamond to take action to

enhance the scope of copyright protection for the “Let’s Get It On” musical composition,

including by letter dated April 7, 2020, but those requests were also refused.

       386.     SAS is a third-party beneficiary of the Administration Agreements.

       387.     Upon information and belief, the Administration Agreements empower

Sony/ATV (and to the extent applicable, EMI Music Publishing, Sony Music, Sony Corporation

of America and Sony Corporation) to take steps to do all of the following, among other things,



                                                79
              Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 80 of 94



both within the United States and outside of the United States:

                a. collect royalties and other revenues arising from the exploitation of the “Let’s

                   Get It On” musical composition;

                b. file copyright registrations to protect the “Let’s Get It On” musical

                   composition; and

                c. bring legal actions against those who infringe upon the “Let’s Get It On”

                   musical composition.

       388.     Upon information and belief, the Administration Agreements require Sony/ATV

(and to the extent applicable, EMI Music Publishing, Sony Music, Sony Corporation of America

and Sony Corporation) to exercise the foregoing rights in good faith, and to the fullest extent

reasonably possible, to benefit the owners of the “Let’s Get It On” musical composition.

       389.     Trust elements in a publisher-author relationship, or an administrator-owner

relationship, come into play when the publisher tolerates infringing conduct or participates in it,

as Sony/ATV (and to the extent applicable, EMI Music Publishing, Sony Music, Sony

Corporation of America and Sony Corporation) has done here. See Mellencamp v. Riva Music

Ltd., 698 F. Supp. 1154, 1159 (S.D.N.Y. 1988).

       390.     In addition, the Administration Agreements impose a duty of good faith and fair

dealing between and among the parties to that contract and its beneficiaries, including SAS.

       391.     Sony/ATV (and to the extent applicable, EMI Music Publishing, Sony Music,

Sony Corporation of America and Sony Corporation) were certainly obligated to exercise good

faith toward SAS, and not use the “Let’s Get It On” musical composition for the purpose of

fashioning a competing song to be sold in place of plaintiffs’ song. Sony/ATV’s actions (and to

the extent applicable, those of EMI Music Publishing, Sony Music, Sony Corporation of



                                                 80
              Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 81 of 94



America and Sony Corporation) constituted a breach of contract and a breach of trust. See

Nelson v. Mills Music, Inc., 278 A.D. 311, 312, 104 N.Y.S.2d 605, 606–07 (App. Div. 1951),

aff’d, 304 N.Y. 966, 110 N.E.2d 892 (1953).

       392.     The law implied a promise on part of Sony/ATV (and to the extent applicable,

EMI Music Publishing, Sony Music, Sony Corporation of America and Sony Corporation) to

endeavor to make “Let’s Get It On” productive, since that is the very purpose of the assignment

of rights and the correlative obligation to pay royalties. If the evidence shows that Sony/ATV

(and to the extent applicable, EMI Music Publishing, Sony Music, Sony Corporation of America

and Sony Corporation) intentionally permitted the copyright in “Let’s Get It On” to be infringed

by others, it would thereby have subjected itself to liability as a fiduciary to the plaintiffs. See

Manning v. Miller Music Corp., 174 F. Supp. 192, 195-96 (S.D.N.Y. 1959).

       393.     Sony/ATV (and to the extent applicable, EMI Music Publishing, Sony Music,

Sony Corporation of America and Sony Corporation) is liable to SAS for breach of an implied

obligation not to use “Let’s Get It On” in a way that would deprive SAS of its right to royalties.

See Cortner v. Israel, 732 F.2d 267, 272 (2d Cir. 1984).

       394.     Upon information and belief, based on statements made by counsel for Sony/ATV

and Stone Diamond to the United States District Court for the Southern District of New York, it

is – and has always been – the position of Sony/ATV (and to the extent applicable, EMI Music

Publishing, Sony Music, Sony Corporation of America and Sony Corporation) that the scope of

copyright protection for a musical composition is limited to what has been submitted to the

United States Copyright Office as its “deposit copy.”

       395.     Thus, it is and has always been the position of Sony/ATV (and to the extent

applicable, that of EMI Music Publishing, Sony Music, Sony Corporation of America and Sony



                                                  81
              Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 82 of 94



Corporation) that if one secures a registration with the United States Copyright Office for a

musical composition, where the deposit copy submitted was “lead sheet” sheet music, the scope

of protection is limited to what is reflected on that sheet music, and excludes anything found

elsewhere, including in sound recordings of the composition.

       396.     Thus, it is and has always been the position of Sony/ATV (and to the extent

applicable, that of EMI Music Publishing, Sony Music, Sony Corporation of America and Sony

Corporation) that if one secures an additional registration with the United States Copyright

Office for an already-registered musical composition, where the deposit copy submitted in

connection with the original registration was sheet music, and the deposit copy submitted in

connection with the second registration was a sound recording, the scope of copyright protection

for the musical composition will be expanded.

       397.     From the date of inception of the Administration Agreements through March 19,

2020, Sony/ATV (and to the extent applicable, EMI Music Publishing, Sony Music, Sony

Corporation of America and Sony Corporation) breached the Administration Agreements by

failing to take steps to secure one or more additional copyright registrations, using sound

recordings as deposit copies, to enhance the scope of copyright protection for the “Let’s Get It

On” musical composition in the United States and throughout the world.

       398.     From the date of the release of “Thinking Out Loud” through March 19, 2020,

Sony/ATV (and to the extent applicable, EMI Music Publishing, Sony Music, Sony Corporation

of America and Sony Corporation) breached the Administration Agreements by failing to take

steps to bring actions for copyright infringement against the other Defendants in this case, due to

the infringement of “Thinking Out Loud” of the “Let’s Get It On” musical composition.

       399.     On March 19, 2020, and again on April 7, 2020, SAS specifically requested that



                                                82
                Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 83 of 94



Sony/ATV and/or Stone Diamond file a copyright registration with the United States Copyright

Office for the musical composition “Let’s Get It On,” using a sound recording of the

composition as deposit copy. Counsel for Sony/ATV and Stone Diamond refused to do so.

         400.     From March 19, 2020, Sony/ATV (and to the extent applicable, EMI Music

Publishing, Sony Music, Sony Corporation of America and Sony Corporation) and Stone

Diamond have continued to refrain from and refuse to take any steps to enhance the scope of

copyright protection for the “Let’s Get It On” composition, or bring actions for copyright

infringement overseas arising from the infringement of “Let’s Get It On” by “Thinking Out

Loud.”

         401.     SAS, as a third-party beneficiary of the Administration Agreements, has been

harmed by Sony/ATV’s (and to the extent applicable, that of EMI Music Publishing, Sony

Music, Sony Corporation of America and Sony Corporation) failure and refusal to take steps to

enhance the scope of protection of the “Let’s Get It On” composition, and their failure and

refusal to bring infringement actions overseas over the “Thinking Out Loud” infringement.

         402.     Sony/ATV’s (and to the extent applicable, EMI Music Publishing, Sony Music,

Sony Corporation of America and Sony Corporation) actions and omissions have caused

substantial waste of the value of the “Let’s Get It On” musical composition, further damaging

SAS.

         403.     SAS has been damaged in an amount to be determined at trial, but which is

expected to exceed $100 million, representing worldwide copyright infringement damages for

the period 2014 to the present that have not been sought or obtained by virtue of Sony/ATV’s

and Stone Diamond’s (and to the extent applicable, that of EMI Music Publishing, Sony Music,

Sony Corporation of America and Sony Corporation) refusals and failures to take action and to



                                                 83
              Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 84 of 94



do what was required of them to enhance and enforce the copyright throughout the world against

infringers.



  THIRD CAUSE OF ACTION (Breach of Contract of Songwriting Agreements against
  Stone Diamond, EMI Music Publishing, Sony/ATV, Sony Music, Sony Corporation of
                        America and Sony Corporation)

       404.     Plaintiff repeats and realleges each of the foregoing Paragraphs as though fully set

forth herein.

       405.     Stone Diamond is the legal owner of the copyright in the musical composition

“Let’s Get It On.” SAS is one of the beneficial owners of that same musical composition.

       406.     Sony/ATV is the worldwide administrator of the “Let’s Get It On” musical

composition.

       407.     Upon information and belief, one or more of EMI Music Publishing, Sony/ATV,

Sony Music and Sony Corporation of America own, control or share Stone Diamond’s copyright

rights in the “Let’s Get It On” musical composition.

       408.     Upon information and belief, one or more of EMI Music Publishing, Sony Music

and Sony Corporation of America own, control or share Sony/ATV’s rights and obligations as

worldwide administrator of the “Let’s Get It On” musical composition.

       409.     Upon information and belief, Stone Diamond’s legal ownership of “Let’s Get It

On” (and to the extent applicable, that of EMI Music Publishing, Sony Music, Sony Corporation

of America and Sony Corporation) is governed by one or more Songwriting Agreements

between Edward Townsend and/or Marvin Gaye, or the successors/assigns of one or both of

those persons, on the one hand, and Stone Diamond, on the other hand, or the corporate

predecessors or successors/assigns of that company.

       410.     SAS made multiple requests of Sony/ATV and Stone Diamond for a copy of the
                                                 84
              Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 85 of 94



Administration Contracts, on April 7, May 22, 2020, but those requests were refused – not a

single piece of paper was provided.

       411.     SAS has also made requests of Sony/ATV and Stone Diamond to take action to

enhance the scope of copyright protection for the “Let’s Get It On” musical composition,

including by letter dated April 7, 2020, but those requests were also refused.

       412.     SAS is a third-party beneficiary of the Songwriting Agreements.

       413.     Upon information and belief, through the Songwriting Agreements, Edward

Townsend and/or Marvin Gaye granted Stone Diamond the so-called “publishers share” of the

“Let’s Get It On” musical composition, and Stone Diamond agreed to act as music publisher of

that composition.

       414.     Upon information and belief, the Songwriting Agreements empower Stone

Diamond (and to the extent applicable, EMI Music Publishing, Sony Music, Sony Corporation of

America and Sony Corporation) to take steps to do all of the following, among other things, both

within the United States and outside of the United States:

                a. collect royalties and other revenues arising from the exploitation of the “Let’s

                    Get It On” musical composition;

                b. file copyright registrations to protect the “Let’s Get It On” musical

                    composition; and

                c. bring legal actions against those who infringe upon the “Let’s Get It On”

                    musical composition.

       415.     Upon information and belief, the Songwriting Agreements require Stone Diamond

(and to the extent applicable, EMI Music Publishing, Sony Music, Sony Corporation of America

and Sony Corporation) to exercise the foregoing rights in good faith, and to the fullest extent



                                                 85
              Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 86 of 94



reasonably possible, to benefit the owners of the “Let’s Get It On” musical composition.

       416.     Trust elements in a publisher-author relationship, or an administrator-owner

relationship, come into play when the publisher tolerates infringing conduct or participates in it,

as Stone Diamond (and to the extent applicable, EMI Music Publishing, Sony Music, Sony

Corporation of America and Sony Corporation) has done here. See Mellencamp v. Riva Music

Ltd., 698 F. Supp. 1154, 1159 (S.D.N.Y. 1988).

       417.     In addition, the Songwriting Agreements impose a duty of good faith and fair

dealing between and among the parties to that contract and its beneficiaries, including SAS.

       418.     Stone Diamond (and to the extent applicable, EMI Music Publishing, Sony Music,

Sony Corporation of America and Sony Corporation) were certainly obligated to exercise good

faith toward SAS, and not use the “Let’s Get It On” musical composition for the purpose of

fashioning a competing song to be sold in place of plaintiffs’ song. Stone Diamond’s actions

(and to the extent applicable, those of EMI Music Publishing, Sony Music, Sony Corporation of

America and Sony Corporation) constituted a breach of contract and a breach of trust. See

Nelson v. Mills Music, Inc., 278 A.D. 311, 312, 104 N.Y.S.2d 605, 606–07 (App. Div. 1951),

aff’d, 304 N.Y. 966, 110 N.E.2d 892 (1953).

       419.     The law implied a promise on part of Stone Diamond (and to the extent

applicable, EMI Music Publishing, Sony Music, Sony Corporation of America and Sony

Corporation) to endeavor to make “Let’s Get It On” productive, since that is the very purpose of

the assignment of rights and the correlative obligation to pay royalties. If the evidence shows

that Stone Diamond (and to the extent applicable, EMI Music Publishing, Sony Music, Sony

Corporation of America and Sony Corporation) intentionally permitted the copyright in “Let’s

Get It On” to be infringed by others, it would thereby have subjected itself to liability as a



                                                 86
              Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 87 of 94



fiduciary to the plaintiffs. See Manning v. Miller Music Corp., 174 F. Supp. 192, 195-96

(S.D.N.Y. 1959).

       420.     Stone Diamond (and to the extent applicable, EMI Music Publishing, Sony Music,

Sony Corporation of America and Sony Corporation) is liable to SAS for breach of an implied

obligation not to use “Let’s Get It On” in a way that would deprive SAS of its right to royalties.

See Cortner v. Israel, 732 F.2d 267, 272 (2d Cir. 1984).

       421.     Upon information and belief, based on statements made by counsel for Sony/ATV

and Stone Diamond to the United States District Court for the Southern District of New York, it

is – and has always been – the position of Sony/ATV (and to the extent applicable, EMI Music

Publishing, Sony Music, Sony Corporation of America and Sony Corporation) that the scope of

copyright protection for a musical composition is limited to what has been submitted to the

United States Copyright Office as its “deposit copy.”

       422.     Thus, it is and has always been the position of Stone Diamond (and to the extent

applicable, that of EMI Music Publishing, Sony Music, Sony Corporation of America and Sony

Corporation) that if one secures a registration with the United States Copyright Office for a

musical composition, where the deposit copy submitted was “lead sheet” sheet music, the scope

of protection is limited to what is reflected on that sheet music, and excludes anything found

elsewhere, including in sound recordings of the composition.

       423.     Thus, it is and has always been the position of Stone Diamond (and to the extent

applicable, that of EMI Music Publishing, Sony Music, Sony Corporation of America and Sony

Corporation) that if one secures an additional registration with the United States Copyright

Office for an already-registered musical composition, where the deposit copy submitted in

connection with the original registration was sheet music, and the deposit copy submitted in



                                                87
              Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 88 of 94



connection with the second registration was a sound recording, the scope of copyright protection

for the musical composition will be expanded.

       424.     From the date of inception of the Songwriting Agreements through March 19,

2020, Stone Diamond (and to the extent applicable, EMI Music Publishing, Sony Music, Sony

Corporation of America and Sony Corporation) breached the Songwriting Agreements by failing

to take steps to secure one or more additional copyright registrations, using sound recordings as

deposit copies, to enhance the scope of copyright protection for the “Let’s Get It On” musical

composition in the United States and throughout the world.

       425.     From the date of the release of “Thinking Out Loud” through March 19, 2020,

Stone Diamond (and to the extent applicable, EMI Music Publishing, Sony Music, Sony

Corporation of America and Sony Corporation) breached the Administration Agreement by

failing to take steps to bring actions for copyright infringement against the other Defendants in

this case, due to the infringement of “Thinking Out Loud” of the “Let’s Get It On” musical

composition.

       426.     On March 19, 2020, and again on April 7, 2020, SAS specifically requested that

Sony/ATV and/or Stone Diamond file a copyright registration with the United States Copyright

Office for the musical composition “Let’s Get It On,” using a sound recording of the

composition as deposit copy. Counsel for Sony/ATV and Stone Diamond refused to do so.

       427.     From March 19, 2020, Stone Diamond (and to the extent applicable, EMI Music

Publishing, Sony Music, Sony Corporation of America and Sony Corporation) and Sony/ATV

continued to refrain from and refuse to take any steps to enhance the scope of copyright

protection for the “Let’s Get It On” composition, or bring actions for copyright infringement

overseas arising from the infringement of “Let’s Get It On” by “Thinking Out Loud.”



                                                88
              Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 89 of 94



       428.     SAS, as a third-party beneficiary of the Songwriting Agreements, has been

harmed by Stone Diamond’s (and to the extent applicable, that of EMI Music Publishing, Sony

Music, Sony Corporation of America and Sony Corporation) failure and refusal to take steps to

enhance the scope of protection of the “Let’s Get It On” composition, and their failure and

refusal to bring infringement actions overseas over the “Thinking Out Loud” infringement.

       429.     SAS has been damaged in an amount to be determined at trial, but which is

expected to exceed $100 million, representing worldwide copyright infringement damages for

the period 2014 to the present that have not been sought or obtained by virtue of Stone

Diamond’s (and to the extent applicable, that of EMI Music Publishing, Sony Music, Sony

Corporation of America and Sony Corporation) refusals and failures to take action and to do

what was required of them to enhance and enforce the copyright throughout the world against

infringers.

       430.     In addition, because of the fundamental breaches of Stone Diamond and

Sony/ATV (and to the extent applicable, that of EMI Music Publishing, Sony Music, Sony

Corporation of America and Sony Corporation), SAS has been deprived of the benefits of the

Songwriting Agreements, and all of SAS’s rights conferred thereunder should revert to SAS.

       431.     In particular, as noted above, upon information and belief Edward Townsend

and/or Marvin Gaye granted the publisher’s share of the copyright in the “Let’s Get It On”

musical composition to Stone Diamond, in exchange for Stone Diamond’s agreement to serve as

the publisher of that composition, via the Songwriting Agreements.

       432.     Stone Diamond and/or its corporate successors and/or assigns, however, have

utterly failed to live up to their express and implied obligations arising under the Songwriting

Agreements, to the counterparties and beneficiaries of that agreement, including SAS.



                                                89
              Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 90 of 94



       433.     Stone Diamond’s breaches are material and willful, and so substantial and

fundamental as to defeat the object of the parties in making the Songwriting Agreements. See

Callanan v. Powers, 199 N.Y. 268, 284, 92 N.E. 747, 752 (1910); Nolan v. Sam Fox Pub. Co.,

499 F.2d 1394, 1397 (2d Cir. 1974),

       434.     Because Stone Diamond’s breaches are material, willful and so substantial and

fundamental as to defeat the object of the parties in making the Songwriting Agreements, SAS is

further entitled to any damages arising from the unjust enrichment of Stone Diamond and its

successors and/or assigns.

       435.     In addition to compensating SAS for the damages it has suffered, SAS should be

compensated in a manner designed to reflect the efforts that SAS has undertaken for the benefit

of all of the owners of the “Let’s Get It On” musical composition, including efforts that should

have been undertaken by Sony/ATV and Stone Diamond as worldwide administrator and legal

owner of the composition, respectively. SAS thus asks the Court to place 100% of the writers’

and publishers’ shares of the “Let’s Get It On” musical composition into a constructive trust for

the benefit of SAS. In the alternative, SAS asks for an award of additional damages designed to

eliminate any economic benefic enjoyed by Sony/ATV and/or Stone Diamond due to their

ownership share of the “Let’s Get It On” musical composition and the efforts of SAS herein.




        WHEREFORE, the Plaintiff SAS respectfully request that judgment be entered

 against the enumerated Defendants, as follows:

       A.       For judgment that all of the Defendants except Stone Diamond, by virtue
                of their involvement with the creation, reproduction, public performance
                and distribution of “Thinking Out Loud,” have violated the Copyright Act
                and that all such violations have been willful;


                                                90
     Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 91 of 94



B.     For judgment that Defendants Sony/ATV (and to the extent applicable
       EMI Music Publishing, , Sony Music, Sony Corporation of America,
       Sony Corporation), as worldwide administrators of “Let’s Get It On,”
       have breached their contractual obligations to Plaintiff, causing damages
       equal to – at a minimum – the damages that could have been secured by
       (a) securing copyright registrations for the musical composition “Let’s
       Get It On,” using sound recordings of “Let’s Get It On” as the deposit
       copy in connection with the applications for such registrations; and (b)
       bringing copyright infringement actions in multiple jurisdictions around
       the world immediately upon the initial release of “Thinking Out Loud,”

C.     For judgment that Defendants Stone Diamond (and to the extent
       applicable EMI Music Publishing, Sony Music, Sony Corporation of
       America, Sony Corporation), as publisher of “Let’s Get It On,” have
       breached their contractual obligations to Plaintiff, causing damages equal
       to – at a minimum – the damages that could have been secured by (a)
       securing copyright registrations for the musical composition “Let’s Get It
       On,” using sound recordings of “Let’s Get It On” as the deposit copy in
       connection with the applications for such registrations; and (b) bringing
       copyright infringement actions in multiple jurisdictions around the world
       immediately upon the initial release of “Thinking Out Loud,” as well as
       any damages necessary to compensate Plaintiff for the unjust enrichment
       of Stone Diamond and its successors and/or assigns, and – to the extent
       the Court deems it necessary – placement of 100% of the writers’ and
       publishers’ shares of the “Let’s Get It On” musical composition into a
       constructive trust for the benefit of SAS, or, in the alternative, an award
       of additional damages designed to eliminate any economic benefic
       enjoyed by Sony/ATV and/or Stone Diamond due to their ownership
       share of the “Let’s Get It On” musical composition and the efforts of SAS
       herein; and

D.     For judgment assessing Defendants for the damages in excess of one
       hundred million dollars ($100,000,000.00) suffered by Plaintiff, including
       an award of actual damages and Defendants’ profits attributable to the
       infringement, or statutory damages (at Plaintiff’s election) under the
       Copyright Act, as well as costs and attorney’s fees to the full extent
       provided for by Sections 501, 504 and 505 of the Copyright Act, 17
       U.S.C. §§ 501, 504 and 505; damages and profits shall include all profits
       and damages resulting from exploitation of the work domestically and
       internationally, as well as any and all profits and damages in the
       following categories attributable to the infringement, including but not
       limited to:

       1.     Record sales;
       2.     Downloads;

                                       91
Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 92 of 94



  3.    Ringtones;
  4.    Ringback tones;
  5.    Public performance revenues;
  6.    Digital revenue;
  7.    Streaming revenue;
  8.    Synchronization licensing;
  9.    Merchandising;
  10.   Public appearances;
  11.   Endorsements;
  12.   Sponsorships;
  13.   Spokesperson work;
  14.   Touring revenue, including but not limited to revenue collected by
        the Defendants for Sheeran’s performances at concerts that
        included his performance of “Thinking Out Loud”;
  15.   Advertising revenue;
  16.   Appearance fees;
  17.   Name and likeness income and increase in value;
  18.   Rights of publicity income and increase in value;
  19.   Increased value of all Defendants’ publishing and/or record
        company and/or companies;
  20.   Increased value of all Defendant’s, including Sheeran’s catalog;
  21.   Increased value of music publishing and/or record royalties and
        rights;
  22.   Increased value of social media rights, accounts and value;
  23.   Increased goodwill;
  24.   Promotional value;
  25.   Increased value of royalty rate for record deals;
  26.   Increased value in distribution deals, negotiating power and
        reduction in costs;
  27.   Value of obtaining lower cost of administration fees and/or
        increased advances for publishing deals;
  28.   Value of obtaining better terms for record company advances and
        terms and multi-record deals;
  29.   Value of obtaining better terms of publishing and/or recorded
        master deals for Sheeran’s existing catalogue and for future
        works;
  30.   Increased value in negotiating 360 deals with record companies
        and/or publishers;
  31.   Sheet music sales and sheet folio income;
  32.   Any and all music publisher income;
  33.   Any and all record master income;
  34.   Any and all record income;
  35.   Any and all SoundExchange, BMI, ASCAP, PRS, SESAC, PPL,
        SOCAN, MCPS, Harry Fox Agency, and any and all collection

                                92
             Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 93 of 94



                       society, mechanical society and performance society income
                       worldwide;
               36.     Any and all producer royalty income;
               37.     Any and all arrangement income;
               38.     Any and all income derived from any existing medium or any
                       medium hereinafter developed worldwide;
               39.     Any and all income from any new collection society and/or
                       collection agency to be created anywhere in the world, including
                       by the U.S. Congress under the Music Modernization Act;
               40.     Any and all income from any society to which any Defendant
                       belongs or joins in the future;
               41.     Any and all income and/or residuals from SAG-AFTRA;
               42.     Any and all income from Apple, iTunes, Amazon, Spotify,
                       Pandora, Rhapsody, and any and all download and streaming
                       services; and
               43.     Any and all of Defendants’ equity interests in Spotify, and any
                       other music streaming or download services or companies in
                       which one or more Defendant has an interest, as it relates to the
                       value from the inclusion of the infringing song in the service; and

       E.      For judgment granting such other, further, and different relief as to the
               Court may seem just and proper, including Plaintiff’s costs and
               reasonable attorneys’ fees.


                               REQUEST FOR TRIAL BY JURY

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury as to all issues triable by jury, as enumerated and set forth in more detail in this

Complaint.

Dated: New York, New York
       June 8, 2020

                                                             PARNESS LAW FIRM, PLLC

                                                             By:        /s/ Hillel I. Parness
                                                             Hillel I. Parness
                                                             136 Madison Ave., 6th Floor
                                                             New York, New York 10016
                                                             (212) 447-5299
                                                             hip@hiplaw.com
                                                             Attorneys for Plaintiff

                                                  93
Case 1:20-cv-04329 Document 1 Filed 06/08/20 Page 94 of 94



                                    Structured Asset Sales, LLC




                            94
